                   Case 17-00471    Doc 42     Filed 11/07/18     Page 1 of 104



     UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF MARYLAND
                           (Greenbelt Division)
In re:                              :
                                    :
SOLENA FUELS CORPORATION            :     Case No. 15-24430-WIL
                                    :     (Chapter 7)
******************************************************************************
GARY A. ROSEN,                      :
Chapter 7 Trustee                   :
                                    :
Plaintiff,                          :
                                    :
v.                                  :     Adv. Pro. 17-00471
                                    :
                                    :
DR. ROBERT T. DO                    :
                                    :
Defendant.                          :

******************************************************************************

    PLAINTIFFS’ OBJECTIONS TO DEFENDANT’S STATEMENT OF MATERIAL
              FACTS IN OPPOSITION TO SUMMARY JUDGMENT
         Pursuant to Federal Rule of Bankruptcy Procedure 7056 and Federal Rule of Civil

Procedure 56(c), Plaintiffs state the following objections to Defendant’s Statement of Material

Facts in Opposition to Summary Judgment. Plaintiffs’ objection or non-objection is not a

concession that any statement is material. Likewise, Plaintiffs’ objection or non-objection is not

an admission that the statement is accurate, complete, correct, supported or admissible for any

other purpose. 1




1
 To the extent Assignees stipulated to the truth of the factual statements for purposes of this
motion, Assignees do not concede that any of Defendants proffered facts are, in fact, true. See
Feldman’s Med. Ctr. Pharm., Inc., No. SKG-10-254, 2011 U.S. DIST. LEXIS 101425 (D. Md.
June 17, 2011) (holding that the Defendant could accept the Plaintiff’s assertions of fact for
purposes of the motion only and the court would not deem established, for purposes of the case
or otherwise).
                                    Case 17-00471       Doc 42       Filed 11/07/18    Page 2 of 104




STATEMENT                                                             RESPONSE
1. In 2001, Dr. Do formed the company now known as SGI.               Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
                                                                      purpose of this motion on the ground that Defendant has not
                                                                      supported his assertion with record evidence.

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
2. SGI was formed to commercialize a clean, renewable technology Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
to convert all forms of waste into a synthetic fuel that could power purpose of this motion on the ground that Defendant has not
turbines for power production (“bio-power”) or be converted into supported his assertion with record evidence.
synthetic liquid biofuels (“biofuels”).
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
3. SGI acquired three domestic patents for the Solena Technology Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
and also acquired certain counterpart foreign country patents.   purpose of this motion on the ground that Defendant has not
                                                                 supported his assertion with record evidence.

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
4. SGI conceptually designed several renewable energy “end to         Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
end” bio-power products, including (i) miniature power units          purpose of this motion on the ground that Defendant has not
(“Pico Power Units”) which produce 1 to 2 MWs of electricity, (ii)    supported his assertion with admissible evidence, as the document
small decentralized green power systems (“DGPS”) which produce        relied upon is hearsay.
8 to 10 MWs of electricity and (iii) large-scale integrated plasma
gasification combined cycle systems (“IPGCC”) which produce 40        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
MWs or more depending on configuration. Def. Ex. 2 (License and       the assertion does not establish a genuine dispute of material fact
Manufacturing      Agreement      (hereinafter     “Manufacturing     that would preclude summary judgment.
Agreement” at ALQ_000241).

                                                                      2
                                    Case 17-00471       Doc 42        Filed 11/07/18     Page 3 of 104



5. The IPGCC system was being marketed as a $90 to $100 million        Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
system, the DGPS system was being marketed as a $30 to $40             purpose of this motion on the ground that Defendant has not
million system, and the PICO system was being marketed as a $15        supported his assertion with admissible evidence, as the document
million system. Def. Ex. 3 (Rule 30(b)(6) Depo of SGI at 199:18 –      relied upon does not reference the marketing of these systems, but
200:16; 101:4- 14; 200:22 – 201:3).                                    the cost.

                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                       the assertion does not establish a genuine dispute of material fact
                                                                       that would preclude summary judgment.
6. SGI’s business plan was to license and/or sell the bio-power        Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
products and related services to third party developers of power       purpose of this motion on the ground that Defendant has not
projects and/or to receive dividends from equity participations        supported his assertion with admissible evidence, as the exhibit
during the operational phase of bio-power projects it developed        relied upon does not reference SGI’s purported business plan.
itself or through its network of joint venture partners. Def. Ex. 3
(Rule 30(b)(6) Depo of SGI at 300:12 – 302:4).                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                       the assertion does not establish a genuine dispute of material fact
                                                                       that would preclude summary judgment.
7. Initially, SGI was focused on the design of the large-scale         Assignees do not dispute this statement of fact for the purposes of
IPGCC product which used a combined cycle turbine sold by              this motion.
General Electric (“GE”) to maximize efficiencies. Def. Ex. 3 (Rule
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
30(b)(6) Depo of SGI at 102:21 – 103:14). SGI spent
                                                                       the assertion does not establish a genuine dispute of material fact
approximately $20 million to complete the design and engineering
                                                                       that would preclude summary judgment.
work for IPGCC. Id. at 277:22 – 278:14.
8. In November 2002, Ocean Lines Limited, a subsidiary of CSL          Assignees do not dispute this statement of fact for the purposes of
Equity Investments Ltd., OPG Ventures, Inc., a division of Ontario     this motion.
Power Generation, DTE Energy Ventures and Hydro-Quebec
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Capitech Inc. (the “Investors”) invested an aggregate amount of
                                                                       the assertion does not establish a genuine dispute of material fact
$10,000,000 in SGI and acquired Series A Preferred Stock. Def.
                                                                       that would preclude summary judgment.
Ex. 3 (Rule 30(b)(6) Depo of SGI at 278:3-10).




                                                                       3
                                    Case 17-00471       Doc 42        Filed 11/07/18    Page 4 of 104



9. In June 2005, SGI brought in a new investor, Acciona Servicios      Assignees do not dispute this statement of fact for the purposes of
Urbanos y Medio Ambiente, S.L. (“Acciona”), a Spanish                  this motion.
corporation, which signed an Exclusive Master Teaming
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Agreement (the “Acciona Teaming Agreement”). Under the
                                                                       the assertion does not establish a genuine dispute of material fact
Acciona Teaming Agreement, Acciona gained the exclusive rights
                                                                       that would preclude summary judgment.
to the SPGV Technology and the development of bio-power
projects in Spain. At the same time, Acciona purchased 433,333
shares of common stock of SGI (representing 25.0% of the total
outstanding shares at that time) for $5 Million. Based on the price
paid by Acciona, the imputed value of SGI was $20 Million. Def.
Ex. 3 (Rule 30(b)(6) Depo of SGI at 278:11-12); Def. Ex. 4
(Acciona Master Teaming Agreement).
10. SGI was able to piggyback on the groundwork that was already Assignees do not dispute this statement of fact for the purposes of
completed on the IPGCC product in order to develop the smaller, this motion.
modular DGPS and Pico products. Def. Ex. 3 (Rule 30(b)(6) Depo
                                                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
of SGI at 285:14-287:8).
                                                                 the assertion does not establish a genuine dispute of material fact
                                                                 that would preclude summary judgment.
11. In conjunction with its joint venture partners in the Czech Assignees do not dispute this statement of fact for the purposes of
Republic and Italy, SGI spent an additional $6 million to develop this motion.
the design and costing for the DGPS unit. Def. Ex. 3 (Rule 30(b)(6)
                                                                    Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Depo of SGI at 288:10-15).
                                                                    the assertion does not establish a genuine dispute of material fact
                                                                    that would preclude summary judgment.
12. In total, SGI spent 10 years and $26 million of institutional      Assignees do not dispute this statement of fact for the purposes of
investor funds in completing the design, engineering and costing       this motion.
for the SGI Products to bring them to the point where they could be
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
commercialized and sold. Def. Ex. 3 (Rule 30(b)(6) Depo of SGI at
                                                                       the assertion does not establish a genuine dispute of material fact
285:14-287:8, 287:10–289:2).
                                                                       that would preclude summary judgment.




                                                                       4
                                     Case 17-00471         Doc 42        Filed 11/07/18    Page 5 of 104



13. Of its three SGI Bio-Power Products – PICO, DGPS, and                 Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
IPGCC – SGI focused its efforts on the DGPS product because it            purpose of this motion on the ground that Defendant has not
was the right scale and could be operationalized at the right price to    supported his assertion with admissible evidence, as the deposition
meet the tremendous demand in the marketplace. SGI modified its           testimony relied upon does not reference SGI and does not support
business model and applied its technology and know-how to create          the proffered fact.
small, modular, prefabricated systems (the “Kits”). Def. Ex. 3
(Rule 30(b)(6) Depo of SGI at 292:14 – 293:1).                            Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                          the assertion does not establish a genuine dispute of material fact
                                                                          that would preclude summary judgment.
14. SGI had identified a manufacturing and engineering company Assignees do not dispute this statement of fact for the purposes of
in the Czech Republic named Ekol to build the DGPS gasifier. Def. this motion.
Ex. 3 (Rule 30(b)(6) Depo of SGI at 289:4- 14).
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                  the assertion does not establish a genuine dispute of material fact
                                                                  that would preclude summary judgment.
15. SGI had also identified an engineering company called 3D Assignees do not dispute this statement of fact for the purposes of
Chemprag that would be responsible for assembling the DGPS kit this motion.
for individual projects. Def. Ex. 3 (Rule 30(b)(6) Depo of SGI at
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
289:4-14).
                                                                  the assertion does not establish a genuine dispute of material fact
                                                                  that would preclude summary judgment.
16. In his response to interrogatories, Sharma stated: “In December       Assignees do not dispute this statement of fact for the purposes of
2008, ALQIMI Technology entered into a Shareholder’s                      this motion.
Agreement with SGI pursuant to which ALQIMI Tech paid SGI
                                                                          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
$750,000.00. In July 2009, Rajeev Sharma purchased 110,000
                                                                          the assertion does not establish a genuine dispute of material fact
shares of common stock in SGI from Robert Do for $1,165,540.”
                                                                          that would preclude summary judgment.
See Def. Ex. 5 (Def. Sharma First Supplemented Interrogatory
Responses).
17. On February 6, 2009, ALQIMI and SGI formed a company Assignees do not dispute this statement of fact for the purposes of
called Solena-ABSi Mauritious Ltd. (“SAML”) under Mauritious this motion.
law. Def. Ex. 1 (DSMF at ¶ 89); Def. Ex. 5 (Def. Sharma First
                                                              Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Supplemented Interrogatory Responses at 18).
                                                              the assertion does not establish a genuine dispute of material fact
                                                              that would preclude summary judgment.


                                                                          5
                                    Case 17-00471       Doc 42      Filed 11/07/18    Page 6 of 104



18. SAML was in the business of marketing and distributing the Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Solena Technology in the territories of Sri Lanka, Mauritius and purpose of this motion on the ground that Defendant has not
India. Def. Ex. 1 (DSMF at ¶ 90).                                supported his assertion with record evidence.

                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
19. In July 2009, Sharma purchased 100,000 shares of common          Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
stock in SGI (representing 5.4% of the outstanding shares at that    purpose of this motion on the ground that Defendant has not
time) from Robert Do for $1,165,540. This gives an imputed value     supported his assertion with admissible evidence, as the exhibit
for SGI of $18.1 Million. Def. Ex. 5 (Def. Sharma First              relied upon does not discuss the percentage ownership or imputed
Supplemented Interrogatory Responses at 18).                         value.

                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
20. In April 2010, ALQIMI Tech invested $1,000,000.00 in Indy Assignees do not dispute this statement of fact for the purposes of
Green Energy, LLC, a special purpose entity of SGI formed to this motion.
pursue an IPGCC project with General Electric (“GE”). Def. Ex. 5
                                                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
(Def. Sharma First Supplemented Interrogatory Responses at 18).
                                                                 the assertion does not establish a genuine dispute of material fact
                                                                 that would preclude summary judgment.
21. In June 2010, SAIP entered into a MoU with North Delhi Assignees do not dispute this statement of fact for the purposes of
Power Limited to explore the feasibility of developing a facility in this motion.
Delhi. Def. Ex. 5 (Def. Sharma First Supplemented Interrogatory
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Responses at 19).
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
22. In December 2010, ALQIMI Tech made a loan in the amount Assignees do not dispute this statement of fact for the purposes of
of $175,000 to Dr. Do, which later converted to SFI interests. Def. this motion.
Ex. 5 (Def. Sharma First Supplemented Interrogatory Responses at
                                                                    Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
18).
                                                                    the assertion does not establish a genuine dispute of material fact
                                                                    that would preclude summary judgment.


                                                                     6
                                    Case 17-00471       Doc 42       Filed 11/07/18    Page 7 of 104



23. In January 2011 SAIP entered into a MoU with Tata Power to Assignees do not dispute this statement of fact for the purposes of
explore a potential algae pilot project. Def. Ex. 5 (Def. Sharma this motion.
First Supplemented Interrogatory Responses at 19).
                                                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                 the assertion does not establish a genuine dispute of material fact
                                                                 that would preclude summary judgment.
24. In July 2011 SAIP entered into a MoU with a Sri Lankan entity Assignees do not dispute this statement of fact for the purposes of
to explore the feasibility of a project in Colombo. Def. Ex. 5 (Def. this motion.
Sharma First Supplemented Interrogatory Responses at 19).
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
25. In 2011, SGI and ALQIMI formed a company called Solena Q Assignees do not dispute this statement of fact for the purposes of
NRG, LLC (“Solena Q”). Def. Ex. 1 (DSMF at ¶ 91).            this motion.
                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
26. Solena Q was in the business of marketing and distributing the Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Solena Technology to the U.S. Department of Defense and in purpose of this motion on the ground that Defendant has not
Florida and Texas. Def. Ex. 1 (DSMF at ¶ 92).                      supported his assertion with record evidence.

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
27. In August 2014, Solena Q formed a joint venture with Pelatron     Assignees do not dispute this statement of fact for the purposes of
Power Evolution, LLC, an unaffiliated third party, to develop         this motion.
renewable energy products within the public sector in Hawaii. Def.
                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Ex. 5 (Def. Sharma First Supplemented Interrogatory Responses at
                                                                      the assertion does not establish a genuine dispute of material fact
20).
                                                                      that would preclude summary judgment.




                                                                      7
                                     Case 17-00471        Doc 42        Filed 11/07/18    Page 8 of 104



28. In June 2011, ALQIMI also purchased interests of SFI Assignees do not dispute this statement of fact for the purposes of
Investors, LLC for $500,000.00. Def. Ex. 5 (Def. Sharma First this motion.
Supplemented Interrogatory Responses at 18).
                                                              Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                              the assertion does not establish a genuine dispute of material fact
                                                              that would preclude summary judgment.
29. In April 2012, SAIP entered into a MoU with Beltron Telecom          Assignees do not dispute this statement of fact for the purposes of
Green Energy Systems Ltd to explore the feasibility of a project in      this motion.
Bihar, India contingent on Beltron securing specific project
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
requirements. Def. Ex. 5 (Def. Sharma First Supplemented
                                                                         the assertion does not establish a genuine dispute of material fact
Interrogatory Responses at 19).
                                                                         that would preclude summary judgment.
30. In December 2012 SAIP entered into a Joint Project Assignees do not dispute this statement of fact for the purposes of
Development Agreement with Coimbatore Integrated Waste this motion.
Management Co. Pvt. Ltd. Def. Ex. 5 (Def. Sharma First
                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Supplemented Interrogatory Responses at 19).
                                                       the assertion does not establish a genuine dispute of material fact
                                                       that would preclude summary judgment.
31. In March 2013 SAIP entered into a Joint Project Development Assignees do not dispute this statement of fact for the purposes of
Agreement with Excel Industries Ltd. Id. Def. Ex. 5 (Def. Sharma this motion.
First Supplemented Interrogatory Responses at 19-20).
                                                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                 the assertion does not establish a genuine dispute of material fact
                                                                 that would preclude summary judgment.
32. In March 2013, Sharma approached Dr. Do and SGI with an              Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
idea of building the Kits in India. Sharma believed that if the joint    purpose of this motion on the ground that Defendant has not
ventures between SGI and ALQIMI (SAML and SAIP) built the                supported his assertion with admissible evidence, as the deposition
kits in India with Indian labor, that the Indian government and          testimony of Defendant cannot be used to establish the beliefs of
municipalities would be more likely to buy the system for their          Mr. Sharma.
electricity needs. Def. Ex. 3 (Rule 30(b)(6) Depo of SGI at 292:14
– 293:1; 294:15 – 295:18).                                               Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                         the assertion does not establish a genuine dispute of material fact
                                                                         that would preclude summary judgment.



                                                                         8
                                    Case 17-00471        Doc 42        Filed 11/07/18    Page 9 of 104



33. ALQIMI had been operating in India since 2007 and was the           Assignees do not dispute this statement of fact for the purposes of
perfect partner for SGI in a market poised for substantial growth in    this motion.
the renewable sector and where waste to energy was desperately
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
needed and underserved. Def. Ex. 9 (ALQIMI Presentation at
                                                                        the assertion does not establish a genuine dispute of material fact
AD_017590). ALQIMI had dedicated resources and an office in
                                                                        that would preclude summary judgment.
Delhi; an established reputation in the market and an extensive
ecosystem of business relationships. Id.




                                                                        9
                                   Case 17-00471        Doc 42        Filed 11/07/18    Page 10 of 104



34. On March 17, 2013, Sharma wrote an email to Dr. Do with the Assignees do not dispute this statement of fact for the purposes of
following text:                                                 this motion.
       Greetings from Delhi, just got your mail. BTW, Brian told        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
       me about the award to Virgin, most disappointing. Are you        the assertion does not establish a genuine dispute of material fact
       back in Washington?                                              that would preclude summary judgment.


       I was a bit surprised by your mail but upon reflection I can
       see how a call from the torch suppliers could lead to some
       confusion. Fortunately there is a very simple explanation.


       In actuality we have been discussing the need for a pricing
       model for an Indian manufactured solution both with you
       and your team for quite a while now. The request for basic
       information to the torch suppliers was simply in service of
       that requirement. We urgently need the India baseline costs
       to be able to internally qualify our opportunities. But more
       importantly, we had also collectively agreed that to be
       competitive in India and Sri Lanka, we need a solution with
       indigenously procured components and indigenous
       manufacturing. We have had additional discussions about
       the need for a competent Indian EPC (Fluor India) as well
       as a critical need for a reliable and trustworthy partner to
       support us on the manufacturing of the gasification vessel
       like Tata (TCE).


       Using the models that have provided by you and your team
       as a starting point, we have been diligently assembling a
       baseline Indian prices for the commercial off the shelf
       components in both the DGPS and the IPGCC solutions.
       Upon completion of this exercise, we intend to present the
       Indian pricing models for a review and discussion between
       Solena and ABSi. The result of the review would be an
       agreed upon sign-off for a costing ROM (Rough Order of
       Magnitude) for each solution. We understand that the real 10
       and accurate costing will come as a result of a formal
       FEED exercise. But in the interim, based on the estimated
       costing ROM we can propose an initial commercial price
                                  Case 17-00471       Doc 42     Filed 11/07/18      Page 11 of 104



35. Sharma believed that their joint ventures could improve their    Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
margins because employment and equipment are both cheaper in         purpose of this motion on the ground that Defendant has not
India. Depo at 295:12-18. According to Sharma, the joint venture     supported his assertion with admissible evidence, as the deposition
could improve their profit margin from $3 million to $4 million by   testimony of Defendant cannot be used to establish the beliefs of
moving production from the Czech Republic to India. Def. Ex. 3       Mr. Sharma.
(Rule 30(b)(6) Depo of SGI at 318:10-14).
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
36. In June 2013 SAIP entered into a Joint Project Development Assignees do not dispute this statement of fact for the purposes of
Agreement with Emergent Ventures India Pvt Ltd. Def. Ex. 5 (Def. this motion.
Sharma First Supplemented Interrogatory Responses at 20).
                                                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                 the assertion does not establish a genuine dispute of material fact
                                                                 that would preclude summary judgment.
37. In October 2013 SAIP entered into an LOI with A2Z. Id. Def. Assignees do not dispute this statement of fact for the purposes of
Ex. 5 (Def. Sharma First Supplemented Interrogatory Responses at this motion.
20).
                                                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                 the assertion does not establish a genuine dispute of material fact
                                                                 that would preclude summary judgment.
38. In February 2014, ALQIMI made a loan to Dr. Do in the Assignees do not dispute this statement of fact for the purposes of
amount of $150,000.00. Def. Ex. 5 (Def. Sharma First this motion.
Supplemented Interrogatory Responses at 18).
                                                          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                          the assertion does not establish a genuine dispute of material fact
                                                          that would preclude summary judgment.
39. In December 2014, ALQIMI GE&F made a series of bridge Assignees do not dispute this statement of fact for the purposes of
loan financings to SFC in the amount of approximately this motion.
$398,000.00. Def. Ex. 5 (Def. Sharma First Supplemented
                                                          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Interrogatory Responses at 18).
                                                          the assertion does not establish a genuine dispute of material fact
                                                          that would preclude summary judgment.



                                                                     11
                                 Case 17-00471      Doc 42     Filed 11/07/18     Page 12 of 104



40. Collectively, Sharma and ALQIMI, invested a total of five Assignees do not dispute this statement of fact for the purposes of
million dollars with SGI. Def. Ex. 8 (Sharma Depo at 96:21-97:6). this motion.
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                  the assertion does not establish a genuine dispute of material fact
                                                                  that would preclude summary judgment.
41. On November 20, 2014, SGI entered into a License and          Assignees do not dispute this statement of fact for the purposes of
Manufacturing Agreement (the “Manufacturing Agreement”) with      this motion.
SAML, SAIP, Solena Q and ALQIMI GE&F Holdings, LLC
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
(collectively the “ALQIMI Entities”). Def. Ex. 2 (Manufacturing
                                                                  the assertion does not establish a genuine dispute of material fact
Agreement).
                                                                  that would preclude summary judgment.




                                                                  12
                                    Case 17-00471        Doc 42     Filed 11/07/18   Page 13 of 104



42. The key elements of the Manufacturing Agreement include:     Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
                                                                 purpose of this motion on the ground that Defendant has not
                                                                 supported his assertion with admissible evidence. Specifically,
 • The ALQIMI Entities acknowledged that SGI, using the SPGV Defendant makes repeated reference to the “ALQIMI Entities,”
   Technology, had conceptually designed several renewable which term is undefined and the identity of those parties and the
   energy solutions, including (i) miniature power units (“Pico relevance of the fact is not apparent from the evidence.
   Power Units”), (ii) small decentralized green power systems
   (“DGPS”) and (iii) large-scale integrated plasma gasification Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
   combined cycle systems (“IPGCC”). Def. Ex. 2 the assertion does not establish a genuine dispute of material fact
   (Manufacturing Agreement at Recital C).                       that would preclude summary judgment.
 • SGI granted the ALQIMI Entities the license to exploit and use
   the SPGV Technology to develop, design, construct and
   operate or sell SPGV Units and Plants in their respective
   exclusive territory. Def. Ex. 2 (Manufacturing Agreement at §§
   2.1 – 2.3).
 • SGI also granted the ALQIMI Entities the license to
   manufacture the Kits using SPGV Technology in India,
   Mauritius and Sri Lanka, either on a stand-alone basis or
   integrated or combined with other technologies. This applied
   to both (i) the promotion, development, design and
   construction of SPGV Power Units in the SAML/SAIP
   Territory and (ii) the sale and distribution, inside (exclusively)
   and outside the SAML/SAIP Territory (non-exclusively) of
   manufactured product utilizing the SPGV Technology (which
   could be in the form of Pico Units, DGPS Units, various sizes
   of Gasification Reactors/Vessels or any similar manifestation
   of the SPGC Technology (collectively, “Manufactured SPGV
   Product.”). Def. Ex. 2 (Manufacturing Agreement at § 2.4).
 •    “In connection with the above manufacturing license and
     related rights, SAML/SAIP will: (i) select a reputable lead
     Indian engineering and design firm, manufacture and material
     vendors with the consent of SGI, which consent will not be
     unreasonably withheld; (ii) retain competent Indian counsel
     and consultants, and with the assistance of SG, negotiate and
     execute a Manufacturing Agreement containing a license to
     build and a non-circumvention of SFC Patents provision, 13
     among other customary provisions reasonably acceptable to
     SGI; (iii) coordinate the manufacturing schedule and shipping
     of Manufactured SPGV Product that is sold inside or outside
                                    Case 17-00471        Doc 42     Filed 11/07/18       Page 14 of 104



43. ALQIMI conducted comprehensive costing for the components           Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
of the Kits in India and developed and sourced delivery solutions       purpose of this motion on the ground that Defendant has not
for gasifier fabrication, India costing for the balance of plant,       supported his assertion with admissible evidence. Specifically,
identified Indian resources to complete the projects: TATA Group,       Defendant makes reference to the term “ALQIMI,” which term is
TERI and BHEL and EPCs. Def. Ex. 9 (ALQIMI Presentation at              undefined and the identity of the party or the relevance of the fact is
AD_017570).                                                             not apparent from the evidence.

                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
44. According the Manufacturing Agreement, all income and profit        Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
generated by SAML/SAIP and Solena Q whether from sales of               purpose of this motion on the ground that Defendant has not
SPGV Power Units and/or Plants, vendor margin, engineering,             supported his assertion with admissible evidence. Specifically,
technical or other services, etc. and it was agreed that all of these   Defendant makes reference to the “ALQIMI Entities,” which term
fees would be run through the ALQIMI Entities and profits               is undefined and the identity of those parties is not apparent from
distributed pursuant to the respective JV agreements. Def. Ex. 2        the evidence.
(Manufacturing Agreement at § 4).
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
45. Given the allocation of responsibility in the Manufacturing         Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Agreement, SGI had a fully funded business plan with respect to         purpose of this motion on the ground that Defendant has not
the sale of the Kits. Def. Ex. 2 (Manufacturing Agreement at §          supported his assertion with admissible evidence. Specifically, the
2.4.3); Def. Ex. 10 (McGuire Depo at 82:19-83:11).                      cited evidence does not support the proffered fact.

                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.




                                                                        14
                                   Case 17-00471       Doc 42     Filed 11/07/18      Page 15 of 104



46. In December 2014, as part of consideration for the bridge loan    Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
made by ALQIMI to SFC, Sharma demanded that the profit                purpose of this motion on the ground that Defendant has not
percentages in SAML and Solena Q be renegotiated and the              supported his assertion with admissible evidence. Specifically, the
percentages for the joint ventures were increased from 60% to 65%     cited evidence does not support the proffered fact.
for SAML and from 50% to 55% for Solena Q. Def. Ex. 11
(ALQ_004791); Def. Ex. 8 (Sharma Depo 104:17-105:15); Def.            Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Ex. 38 (Email Exchange at AD_017653).                                 the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
47. On March 1, 2013, SFC executed a Joint Development                Assignees do not dispute this statement of fact for the purposes of
Agreement for the development of a renewable energy project with      this motion.
TPST Bantargebang, Pertamina and General Electric (“GE”) to
                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
develop a bio-power project in Indonesia (the “Pertamina Project”).
                                                                      the assertion does not establish a genuine dispute of material fact
Def. Ex. 103 (Joint Development Agreement).
                                                                      that would preclude summary judgment.
48. On March 5, 2013, the Robert Do executed a written                Assignees do not dispute that Do executed the written assignment
assignment assigning the project to SGI. Def. Ex. 12 (Assignment      agreement found at Exhibit 12.
at Art. 1). Any rights which SFC had to the Pertamina project were
                                                                      Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
assigned to SGI pursuant to a lawful and legitimate assignment
                                                                      purpose of this motion on the ground the evidence does not support
agreement because it was a bio-power project. Id.
                                                                      the Defendant’s characterizations or legal conclusions, which are
                                                                      not factual statements but argument.
49. The March 5, 2013 assignment stated, among other things,          Assignees do not dispute this statement of fact for the purposes of
“SFC will commit technical and engineering resources to SGI for       this motion.
the development of the project with Pertamina upon request and
                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
any other material resources available for the successful execution
                                                                      the assertion does not establish a genuine dispute of material fact
of the project at no cost to SGI.” Def. Ex. 12 (Assignment at Art.
                                                                      that would preclude summary judgment.
2).




                                                                      15
                                   Case 17-00471        Doc 42        Filed 11/07/18   Page 16 of 104



50. On March 10, 2013, Robert Do sent an email to members of the Assignees do not dispute this statement of fact for the purposes of
Board of Directors of SFC (Aryeh Davis, Richard Wenzel, Hung this motion.
Bui-Quang) and to the CFO of SFC (Brian Miloski) with the
                                                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
following text:
                                                                 the assertion does not establish a genuine dispute of material fact
     Gentlemen,                                                  that would preclude summary judgment.


    I want to update you on some very exciting developments
    with GE. As you know, GE has been a long time relationship
    of mine having extensively worked with them on the original
    solena biopower solution (the integration of a power block
    and HSRG is critical to gross efficiencies). When the solena
    Fuels opportunity became as big as it did (we use a big power
    block in the solena Fuels solution) I had desired to get GE
    more involved in our story given their presence in oil & gas,
    power and aviation.
    With these three GE businesses crossing over on ours, I have
    wanted to get GE corporate formally engaged and I recently
    struck a few good contacts higher up in the chain. what they
    came back to us with was the desire for GE to be able to show
    an integrated GE/Solena waste to energy solution to their
    clients around the world, basically to start collaborating more.
    To that end, we have a "Joint Master Development
    Agreement" with GE which basically gives GE permission to
    talk to their client base about our solution. As an exciting
    result of this agreement and GE's global marketing team and
    presence, GE introduced one of its clients, Pertamina (the
    National oil and gas company of Indonesia), to the Salena
    solution. Pertamina is interested in expanding its energy
    business to include renewables, particularly waste to energy.
    Pertamina decided to enter the waste to energy market to take
    advantage of Jakarta's massive waste and landfilling issues
    (like most major cities in the world) and requested GE to assist
    them.

                                                                       16
    The great news is that Pertamina has decided to select GE and
    Solena to bring their respective technologies to participate in
    a detailed conceptual design study to evaluate a waste to
    energy project for Jakarta. Under our agreement, we will
                                  Case 17-00471       Doc 42     Filed 11/07/18      Page 17 of 104



51. After Robert Do disclosed the Pertamina Assignment to the        Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
SFC Board of Directors in March 2013, it was discussed at the SFC    purpose of this motion on the ground that Defendant has not
Board of Directors’ meetings in November 2013, December 2013         supported his assertion with record evidence. Specifically, none of
and April 2014. Specifically, at these SFC Board meetings, Davis,    the exhibits cited can be reasonably read to infer that Do disclosed
Wenzel and Hoffer discussed transferring SGI’s exclusive bio-        his self-dealing to the board or that it was discussed at any board
power license to SFC so that SFC could pursue the Pertamina          meeting.
project. Def. Ex. 13 (Notes of Richard Wenzel); Def. Ex. 14 (Email
from Davis to SFC Board).
52. In May 2015, the land for the Pertamina project had been Pursuant to Fed. R. Civ. P. 56(c)(2) and (4), Assignees object for
identified. Def. Ex. 2 (Rule 30(b)(6) Depo of SGI at 271:8-12). the purpose of this motion on the ground that Defendant has not
                                                                supported his assertion with record evidence (Do’s counsel, who
                                                                was conducting the questioning, failed to lay a foundation for Do’s
                                                                knowledge, as required by Rule 56(c)(4)).

                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
53. In May 2015, the environmental permitting for the Pertamina Pursuant to Fed. R. Civ. P. 56(c)(2) and (4), Assignees object for
project had been completed. Def. Ex. 2 (Rule 30(b)(6) Depo of SGI the purpose of this motion on the ground that Defendant has not
at 271:8-12).                                                     supported his assertion with record evidence (Do’s counsel, who
                                                                  was conducting the questioning, failed to lay a foundation for Do’s
                                                                  knowledge, as required by Rule 56(c)(4)).

                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.




                                                                     17
                                   Case 17-00471       Doc 42     Filed 11/07/18     Page 18 of 104



54. In May 2015, there was a power purchase agreement in place Pursuant to Fed. R. Civ. P. 56(c)(2) and (4), Assignees object for
for the Pertamina project. Def. Ex. 2 (Rule 30(b)(6) Depo of SGI at the purpose of this motion on the ground that Defendant has not
271:20 – 272:9);                                                    supported his assertion with record evidence (Do’s counsel, who
                                                                    was conducting the questioning, failed to lay a foundation for Do’s
                                                                    knowledge, as required by Rule 56(c)(4)).

                                                                    Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                    the assertion does not establish a genuine dispute of material fact
                                                                    that would preclude summary judgment.
55. In May 2015, General Electric and a company called Godang Pursuant to Fed. R. Civ. P. 56(c)(2) and (4), Assignees object for
Tua had been identified as the equity participants for the project. the purpose of this motion on the ground that Defendant has not
Def. Ex. 2 (Rule 30(b)(6) Depo of SGI at 272:11- 17).               supported his assertion with record evidence (Do’s counsel, who
                                                                    was conducting the questioning, failed to lay a foundation for Do’s
                                                                    knowledge, as required by Rule 56(c)(4)).

                                                                    Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                    the assertion does not establish a genuine dispute of material fact
                                                                    that would preclude summary judgment.
56. In May 2015, Pertamina’s in-house banking facility had been Pursuant to Fed. R. Civ. P. 56(c)(2) and (4), Assignees object for
identified as the lending consortium for the project. Def. Ex. 2 the purpose of this motion on the ground that Defendant has not
(Rule 30(b)(6) Depo of SGI at 272:22 – 273:2).                   supported his assertion with record evidence (Do’s counsel, who
                                                                 was conducting the questioning, failed to lay a foundation for Do’s
                                                                 knowledge, as required by Rule 56(c)(4)).

                                                                    Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                    the assertion does not establish a genuine dispute of material fact
                                                                    that would preclude summary judgment.




                                                                   18
                                   Case 17-00471        Doc 42     Filed 11/07/18     Page 19 of 104



57. In May 2015, there was a projected price for the sale of Pursuant to Fed. R. Civ. P. 56(c)(2) and (4), Assignees object for
electricity. Def. Ex. 2 (Rule 30(b)(6) Depo of SGI at 270:14-19). the purpose of this motion on the ground that Defendant has not
                                                                  supported his assertion with record evidence (Do’s counsel, who
                                                                  was conducting the questioning, failed to lay a foundation for Do’s
                                                                  knowledge, as required by Rule 56(c)(4)).

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
58. In May 2015, there was an agreement regarding the applicable Pursuant to Fed. R. Civ. P. 56(c)(2) and (4), Assignees object for
tipping fee. Def. Ex. 2 (Rule 30(b)(6) Depo of SGI at 270:21 – the purpose of this motion on the ground that Defendant has not
271:6)                                                           supported his assertion with record evidence (Do’s counsel, who
                                                                 was conducting the questioning, failed to lay a foundation for Do’s
                                                                 knowledge, as required by Rule 56(c)(4)).

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
59. In early 2010, British Airways selected SGI at its vendor to Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
develop a biofuels project in the city of London, England (the purpose of this motion on the ground that Defendant has not
“British Airways Project”).                                      supported his assertion with record evidence.

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
60. According to the initial non-binding Letter of Intent, the parties Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
anticipated the construction of a $280 million self-contained plant, purpose of this motion on the ground that Defendant has not
which would open in 2014 and would convert 500,000 tons of supported his assertion with record evidence.
waste per year when fully operational.
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                       the assertion does not establish a genuine dispute of material fact
                                                                       that would preclude summary judgment.



                                                                    19
                                   Case 17-00471        Doc 42     Filed 11/07/18     Page 20 of 104



61. Although the BA Project presented a genuine opportunity, it Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
was contingent on SFC attracting sufficient financing to develop purpose of this motion on the ground that Defendant has not
and build the project.                                           supported his assertion with record evidence.

                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
62. In addition to finding financing for the British Airways project, Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
SFC would need to engage in several development stages, purpose of this motion on the ground that Defendant has not
including front end engineering and design (FEED), engineering, supported his assertion with record evidence.
construction and procurement, testing and operation.
                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
63. Samberg was told that SFC would need to raise about $30 Assignees do not dispute this statement of fact for the purposes of
million to develop the downstream process and choose the this motion.
downstream equipment. Def. Ex. 3 (Rule 30(b)(6) Depo of SGI at
                                                               Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
282:4 – 283:6).
                                                               the assertion does not establish a genuine dispute of material fact
                                                               that would preclude summary judgment.
64. In 2011, Do was introduced to Art Samberg as a potential Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
investor in SGI. SAC DSMF at ¶ 24.                           purpose of this motion on the ground that Defendant has not
                                                             supported his assertion with record evidence.

                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.




                                                                    20
                                   Case 17-00471       Doc 42     Filed 11/07/18     Page 21 of 104



65. SGI underwent a restructuring that resulted in a new company, Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Solena Fuels Corporation (hereinafter “SFC”), owning the Solena purpose of this motion on the ground that Defendant has not
Patents and the rights to develop the BA Project, all free and clear supported his assertion with record evidence.
of any previous liabilities of SGI.
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
66. Samberg and his affiliates believed that it would be easier to Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
obtain further financing for the project if SFC owned the patents to purpose of this motion on the ground that Defendant has not
the SPGV Technology directly. Def. Ex. 15 (Presentation at supported his assertion with record evidence.
AD_010245).
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
67. Solena Fuels Corporation was formed to pursue the new            Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
biofuels business, while SGI continued to pursue its existing bio-   purpose of this motion on the ground that Defendant has not
power business. Def. Ex. 15 (Update for Solena Noteholders); Def.    supported his assertion with record evidence.
Ex. 16 (Excerpt of Davis Depo at 79:3-13); Def. Ex. 18 (Excerpt of
Miloski Depo at 170:4-14).                                           Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
68. Following the restructuring, all of the employees of SGI Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
became employees of SFC.                                     purpose of this motion on the ground that Defendant has not
                                                             supported his assertion with record evidence.

                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.




                                                                     21
                                   Case 17-00471        Doc 42     Filed 11/07/18      Page 22 of 104



69. After the restructuring, SFI owned a majority of the common Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
stock of SFC, and SGI was the majority owner of SFI.            purpose of this motion on the ground that Defendant has not
                                                                supported his assertion with record evidence.

                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                       the assertion does not establish a genuine dispute of material fact
                                                                       that would preclude summary judgment.
70. On April 11, 2012, SGI and SFC entered into an Amended and Assignees do not dispute this statement of fact for the purposes of
Restated Exclusive Patent License Agreement (the “SGI License”). this motion.
Def. Ex. 17 (License Agreement).
                                                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                 the assertion does not establish a genuine dispute of material fact
                                                                 that would preclude summary judgment.
71. Section 2.01 of the SGI License provides: “Subject to the terms    Assignees do not dispute this statement of fact for the purposes of
and conditions of this Agreement, Licensor hereby grants to            this motion.
Licensee, an exclusive license, under the Licensed Patents, to
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
make, have made, use, service, offer for sale and sell, have sold,
                                                                       the assertion does not establish a genuine dispute of material fact
import and export, have imported and exported, Licensed Products
                                                                       that would preclude summary judgment.
solely within the Field of Use and solely in the Licensed Territory.
As consideration for such license, Licensee shall pay the amount
set forth in Section 3.01.” Def. Ex. 17 (License Agreement at §
2.01).
72. The License Agreement defined “Licensed Territory” to mean Assignees do not dispute this statement of fact for the purposes of
“all countries of the world in which Licensor holds the Licensed this motion.
Patents.” Def. Ex. 17 (License Agreement at § 1.05).
                                                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                 the assertion does not establish a genuine dispute of material fact
                                                                 that would preclude summary judgment.




                                                                       22
                                     Case 17-00471         Doc 42     Filed 11/07/18      Page 23 of 104



73. The License Agreement defined “Licensed Products” to mean             Assignees do not dispute this statement of fact for the purposes of
“any reactors, related apparatus and other products now or hereafter      this motion.
developed or sold by Licensee or its Affiliates which are used to
                                                                          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
solely to produce electricity, steam and/or heat, and which in the
                                                                          the assertion does not establish a genuine dispute of material fact
absence of this Agreement would infringe at least one claim of a
                                                                          that would preclude summary judgment.
Licensed Patent.” Def. Ex. 17 (License Agreement at § 1.04).
74. The License Agreement defined “Field of Use” to mean “the             Assignees do not dispute this statement of fact for the purposes of
standalone production of electricity using biomass (e.g.,                 this motion.
agriculture, forestry or municipal waste) as a feedstock through a
                                                                          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
combined gasification and gas engine, gas turbine and/or steam
                                                                          the assertion does not establish a genuine dispute of material fact
turbine (or any combination thereof including IPGCCTM) to
                                                                          that would preclude summary judgment.
produce electricity, steam and/or heat.” Def. Ex. 17 (License
Agreement at § 1.02).
75. Section 2.02 of the SGI License provides: “2.02 Licensee may          Assignees do not dispute this statement of fact for the purposes of
sublicense the rights granted to Licensee under Section 2.01 to any       this motion.
party provided that the sublicense granted by Licensee(a) is made
                                                                          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
pursuant to a binding written agreement between Licensee and the
                                                                          the assertion does not establish a genuine dispute of material fact
sublicensee (the ‘Sublicense Agreement’) which protects
                                                                          that would preclude summary judgment.
Licensor’s interests and rights in the Licensed Patents to at least the
same extent as this Agreement, (b) is of no greater scope than the
license granted to Licensee in Section 2.01, and (c) does not permit
the sublicensee to grant further sublicenses. Licensee will provide
Licensor with a copy of each fully executed Sublicense Agreement
and Licensee will at all times remain fully responsible and liable
for the acts and omissions of each sublicensee in connection with
its respective Sublicense Agreement.” Def. Ex. 17 (License
Agreement at § 2.02).




                                                                          23
                                    Case 17-00471        Doc 42     Filed 11/07/18      Page 24 of 104



76. Section 8.03 of the License Agreement states, “This Agreement       Assignees do not dispute this statement of fact for the purposes of
may be terminated by either party hereto with notice, (i) upon the      this motion.
institution by or against the other party hereto of insolvency,
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
receivership or bankruptcy proceedings which proceedings are not
                                                                        the assertion does not establish a genuine dispute of material fact
dismissed within sixty (60) days, (ii) upon the other party’s
                                                                        that would preclude summary judgment.
assignment for the benefit or creditors, (iii) upon the other party’s
dissolution or ceasing to do business, or (iv) upon mutual
agreement of the parties hereto. Def. Ex. 17 (License Agreement at
§ 8.03).
77. As CEO of SGI, it was important to Dr. Do that the bio-power Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
business remain separate from SFC. Def. Ex. 16 (Excerpt of Davis purpose of this motion on the ground that Mr. Davis cannot testify
Depo at 79:3-4) (“My recollection is Dr. Do wanted to keep the as to Dr. Do’s state of mind.
electric business.”).
                                                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                 the assertion does not establish a genuine dispute of material fact
                                                                 that would preclude summary judgment.
78. The SGI License accomplished that goal by giving SGI the sole       Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
and exclusive right to utilize the SPGV patents for the bio-power       purpose of this motion on the ground it mischaracterizes the
business. Def. Ex. 17 (License Agreement at § 2.01); Def. Ex.18         evidence. § 2.04 of the License Agreement expressly reserves to
(Excerpt of Miloski Depo at 170:4-14).                                  SFC the right to pursue bio-power projects and the deposition
                                                                        testimony cited is not to the contrary.

                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
79. Both parties to the restructuring understood that SGI’s bio-        Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
power business would remain separate from SFC’s biofuels                purpose of this motion on the ground it mischaracterizes the
business. See Def. Ex. 16 (Excerpt of Davis Depo at 79:5-13) (“Q:       evidence, which does not support the factual assertion.
So, in fact, was it your understanding when you invested in Solena
Fuels Corporation that the bio-power business was going to be kept      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
separate from Selena Fuels Corporation? A: We knew it was               the assertion does not establish a genuine dispute of material fact
separate.”).                                                            that would preclude summary judgment.



                                                                        24
                                    Case 17-00471        Doc 42     Filed 11/07/18      Page 25 of 104



80. SGI continued to own the joint ventures and business                Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
relationships it had entered prior to the creation of SFC, as well as   purpose of this motion on the ground it is hearsay and the
the underlying know-how, engineering work and conceptual design         document cited does not support the fact alleged.
of the bio-power products, including the PICO, DGPS and IPGCC
power units. See Def. Ex. 2 (Manufacturing Agreement at                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
ALQ_00243).                                                             the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
81. After the restructuring, SGI continued its focus on the             Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
commercialization of the bio-power business and the marketing of        purpose of this motion on the ground it is hearsay and the
its bio-power products, both in the name of SGI and through its         document cited does not support the fact alleged.
various joint ventures (including with the ALQIMI Affiliates). Def.
Ex. 15 (Update for Solena Noteholders at ALQ_005666); See Def.          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Ex. 2 (Manufacturing Agreement at ALQ_00243).                           the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
82. On April 11, 2012, Do entered into an employment agreement Assignees do not dispute this statement of fact for the purposes of
with SFC (“Employment Agreement”). Def. Ex. 12 (Employment this motion.
Agreement).
                                                               Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                               the assertion does not establish a genuine dispute of material fact
                                                               that would preclude summary judgment.
83. Under the terms of the Employment Agreement, Do was to              Assignees do not dispute this statement of fact for the purposes of
serve as SFC’s President and Chief Executive Officer at an annual       this motion.
salary of $365,000 plus benefits and the opportunity for bonuses,
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
and a $1,200 monthly stipend for an automobile. Def. Ex. 12
                                                                        the assertion does not establish a genuine dispute of material fact
(Employment Agreement).
                                                                        that would preclude summary judgment.
84. During his employment with SFC, Do was not permitted to             Assignees do not dispute this statement of fact for the purposes of
“directly or indirectly, render any services of a commercial or         this motion.
professional nature to any other person or organization, whether for
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
compensation or otherwise, except for a de minimus amount of
                                                                        the assertion does not establish a genuine dispute of material fact
business time to SGI.” Def. Ex. 12 (Employment Agreement at ¶
                                                                        that would preclude summary judgment.
1).



                                                                        25
                                 Case 17-00471       Doc 42    Filed 11/07/18    Page 26 of 104



85. Do agreed that any time devoted to SGI “shall not have an Assignees do not dispute this statement of fact for the purposes of
adverse effect on his obligations to the Company.” Def. Ex. 12 this motion.
(Employment Agreement at ¶ 1).
                                                               Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                               the assertion does not establish a genuine dispute of material fact
                                                               that would preclude summary judgment.




                                                                26
                                      Case 17-00471          Doc 42      Filed 11/07/18   Page 27 of 104



86. Do agreed that he would not “without the prior written consent Assignees do not dispute this statement of fact for the purposes of
of the Company, directly or indirectly,” do any of the following for this motion.
at least six months following the end of his employment:
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
  (1) Engage, own, manage, operate, control, be employed by, the assertion does not establish a genuine dispute of material fact
  consult or contract for, participate in, or be connected in any that would preclude summary judgment.
  manner with the ownership, management, operation or control of
  any business in competition with the business of the Company (it
  being understood and agreed that the business of Solena Group
  not related to biofuels shall not be deemed the business of the
  Company nor shall it be deemed in competition);


 (2) Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
 employee, or independent contractor, consultant or agent of the
 Company to leave the employment (or independent contractor
 consulting or agent relationship) thereof, whether or not any such
 employee or independent contractor, consultant or agent is party
 to an employment or engagement/services agreement;


 (3) Attempt in any manner to solicit or accept from any customer
 of the Company, with whom the Company had significant contact
 during Executive’s employment by the Company ( whether under
 this Agreement or otherwise), business of the kind or competitive
 with the business done by the Company with such customer or to
 persuade or attempt to persuade any such customer to cease to do
 business or to reduce the amount of business which such
 customer has customarily done or might do with the Company, or
 if any such customer elects to move its business to a person other
 than the Company, provide any services (of the kind or
 competitive with the Business of the Company) for such
 customer, or have any discussions regarding any such service
 with such customer, on behalf of such other person; or


 (4) Interfere with any relationship, contractual or otherwise,
 between the Company and any other party, including, without 27
 limitation, any vendor, supplier, distributor, coventurer or joint
 venturer of the Company to discontinue or reduce its business
 with the Company or otherwise interfere in any way with the
                                  Case 17-00471       Doc 42    Filed 11/07/18      Page 28 of 104



87. SFC went through another round of financing in 2013 by Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
selling “Series A” preferred stock to a new group of investors. purpose of this motion on the ground that Defendant has not
                                                                supported his assertion with record evidence.

                                                                    Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                    the assertion does not establish a genuine dispute of material fact
                                                                    that would preclude summary judgment.
88. The Series A Investors included Cohen, GA Development,          Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
LLC, ZLC Investments, LLC, SAN Development Company, LLC,            purpose of this motion on the ground that Defendant has not
SGNA, LLC, Acadia Woods Partners, LLC, Samberg Family               supported his assertion with record evidence.
Foundation, Inc., GreenFuel Technology, LLC, Aryeh Davis
(collectively the “Series A Investors”).                            Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                    the assertion does not establish a genuine dispute of material fact
                                                                    that would preclude summary judgment.
89. In total, through new cash or debt conversion, the Series A Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
investors contributed more than $11.7 million to SFC.           purpose of this motion on the ground that Defendant has not
                                                                supported his assertion with record evidence.

                                                                    Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                    the assertion does not establish a genuine dispute of material fact
                                                                    that would preclude summary judgment.
90. After the Series A investor closing, SFC’s Board of Directors   Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
expanded to seven people, including three directors appointed by    purpose of this motion on the ground that Defendant has not
the “common” shareholders (controlled by Do), three directors       supported his assertion with record evidence.
appointed by the Series A Investors, and one independent board
member.                                                             Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                    the assertion does not establish a genuine dispute of material fact
                                                                    that would preclude summary judgment.




                                                                    28
                                   Case 17-00471       Doc 42     Filed 11/07/18      Page 29 of 104



91. On or about September 24, 2013, the SFC and the Series A Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Investors executed the “Second Investors’ Rights Agreement.” purpose of this motion on the ground that Defendant has not
                                                             supported his assertion with record evidence.

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
92. The Series A Investors appointed Aryeh Davis, Avi Hoffer and Assignees do not dispute this statement of fact for the purposes of
Richard Wenzel (the “Series A Directors”) as their representatives. this motion.
                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
93. At this time, ZLC Investments invested approximately Assignees do not dispute this statement of fact for the purposes of
$300,000 in SFC. Def. Ex. 20 (ZLC Interrogatory Responses at 15). this motion.
                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
94. Between Q4 2013 and Q1 2014 GA Development purchased Assignees do not dispute this statement of fact for the purposes of
$1,200,000 worth of Series A Shares and Warrants in SFC. In July this motion.
2014 GA Development lent SFC $137,000 for a bridge loan. Def.
                                                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Ex. 21 (GA Interrogatory Responses at 15).
                                                                 the assertion does not establish a genuine dispute of material fact
                                                                 that would preclude summary judgment.
95. The Samberg Group designee was Aryeh Davis, and the               Assignees do not dispute this statement of fact for the purposes of
Samberg Group consisted of Art Samberg, Acadia Woods Partners,        this motion.
LLC, and their affiliates. Def. Ex. 22 (Voting Agreement § 1.2(a)).
                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
The New Investor Group designee was Avi Hoffer, and the New
                                                                      the assertion does not establish a genuine dispute of material fact
Investor Group consisted of Richard Cohen, GA Development,
                                                                      that would preclude summary judgment.
LLC, the Lash Group LLC, ZLC Investment, LLC, Evan
Novenstein, and any of their affiliates. Id.




                                                                      29
                                    Case 17-00471        Doc 42     Filed 11/07/18      Page 30 of 104



96. In January 2014, Davis drafted a “Term Sheet for Cancellation Assignees do not dispute this statement of fact for the purposes of
of License Between Solena Fuels Corporation and SGI.” Def. Ex. this motion.
106.
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                  the assertion does not establish a genuine dispute of material fact
                                                                  that would preclude summary judgment.
97. Under the proposed Term Sheet for Cancellation of License           Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Between Solena Fuels Corporation and SGI, SGI would be entitled         purpose of this motion on the ground that there is no evidence that
to a 2.5% ownership stake in SFC as well as a percentage of net         Exhibit 106 was communicated to Bannell.
revenues from any electric project for five years. Def. Ex. 106. On
April 15, 2014, the terms of acquisition proposed by Davis were         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
rejected by Dr. Do’s partner in SGI, Yves Bannell. Def. Ex. 107.        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.

98. As the price of oil dropped dramatically, it became difficult for   Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
biofuels companies like SFC to obtain additional financing and had      purpose of this motion on the ground that Defendant has not
a dramatic effect on the economic feasibility of a biofuels project.    supported his assertion with record evidence as the cited testimony
Def. Ex. 3 (Rule 30(b)(6) Depo of SGI at 284:2-12).                     does not support the fact.

                                                                    Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                    the assertion does not establish a genuine dispute of material fact
                                                                    that would preclude summary judgment.
99. In August 2014, several of the initial investors agreed to Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
provide one more round of financing. Under the terms of the purpose of this motion on the ground that Defendant has not
Agreement between SFC and the investors, the investors agreed to supported his assertion with record evidence.
provide closings of up to $1.5 million in the aggregate. In return,
SFC agreed to a maturity date of December 1, 2014 and an interest Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
rate of 10%. In addition, SFC agreed to put up all assets of the the assertion does not establish a genuine dispute of material fact
Company to secure the notes.                                        that would preclude summary judgment.




                                                                        30
                                   Case 17-00471       Doc 42       Filed 11/07/18     Page 31 of 104



100. On August 1, 2014, the SFC Board of Directors executed a Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
unanimous written consent approving the sale of $1,500,000 in purpose of this motion on the ground that Defendant has not
notes to individuals and entities affiliated with Aryeh Davis, Avi supported his assertion with record evidence.
Hoffer or Richard Wenzel.
                                                                   Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                   the assertion does not establish a genuine dispute of material fact
                                                                   that would preclude summary judgment.
101. The August 1, 2014 Stockholder Consent states (1) “without       Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
the Financing the Company will exhaust its current cash resources     purpose of this motion on the ground that Defendant has not
by early August, 2014 and potentially be forced to cease              supported his assertion with record evidence.
operations;” (2) “the Financing is necessary in order for the
Company to ensure that the Company’s operations continue beyond       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
early August, 2014;” (3) the economy as a whole, and the private      the assertion does not establish a genuine dispute of material fact
company financing environment in particular, is weak for              that would preclude summary judgment.
businesses similarly situated to the Company (i.e., a company with
sustained operating losses); and (4) “no persons or entities, other
than SGNA LLC, GA Development and GreenFuel (the ‘Initial
Investors’), has provided the Company with an offer for a proposed
equity or bridge financing and the Company is not able to continue
to pursue alternative third-party financing because of the urgency
of the Company’s need for operating capital.”
102. In October 2014, Do gave the Board of Directors an update on     Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
his fundraising activities with ITOCHU, British Airways and an        purpose of this motion on the ground that Defendant has not
investor based in Dubai. After discussing this progress and these     supported his assertion with record evidence.
developments, Do stated in an email to Aryeh Davis: “I would like
to take you up on your previous bridge offer.”                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.




                                                                      31
                                   Case 17-00471       Doc 42     Filed 11/07/18       Page 32 of 104



103. In November 2014, Davis asked Do about the impact of oil         Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
prices on the BA Project.                                             purpose of this motion on the ground that Defendant has not
                                                                      supported his assertion with record evidence.

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
104. On November 26, 2014, SFC held a telephonic board meeting,       Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
which was attended by Do, Miloski, Davis, Wenzel, Bui-Quang,          purpose of this motion on the ground that Defendant has not
Hoffer, Colin Tam and Mitchell Marder.                                supported his assertion with record evidence.

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
105. On November 26, 2014, the board discussed various cost           Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
cutting measures, including a reduction of payroll expenses through   purpose of this motion on the ground that Defendant has not
termination, furlough, or alternative cash wage deferral              supported his assertion with record evidence.
arrangements.
                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.




                                                                      32
                                    Case 17-00471        Doc 42        Filed 11/07/18     Page 33 of 104



106. Davis stated in his interrogatory responses: “The ‘December         Assignees do not dispute this statement of fact for the purposes of
Board Meeting’ was an emergency board meeting that occurred on           this motion.
November 26, 2014. [Davis] attended as a board member. [Davis]
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
requested the emergency meeting because SFC was approaching
                                                                         the assertion does not establish a genuine dispute of material fact
the point at which it would run out of money to continue operating.
                                                                         that would preclude summary judgment.
[Davis] suggested that the SFC directors meet to discuss a reduced
operating budget. [Davis] attended the meeting by telephone as a
director of SFC. He wanted to discuss alternative plans for SFC,
including selling the company or liquidating. The meeting was
contentious. Robert Do refused to cut staff and insisted that he had
leads for funding. The meeting quickly deteriorated to the point
where it became unproductive.” Def. Ex. 22 (Davis Interrogatory
Responses at 17).
107. No board action was taken at the November 26, 2014 meeting.         Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
                                                                         purpose of this motion on the ground that Defendant has not
                                                                         supported his assertion with record evidence.

                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                         the assertion does not establish a genuine dispute of material fact
                                                                         that would preclude summary judgment.
108. On December 3, 2014, Do sent an email to the SFC board              Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
regarding the telephonic board meeting a week prior, stating that he     purpose of this motion on the ground that Defendant has not
would not consider board suggestions of (a) liquidation, 24              supported his assertion with record evidence.
(b) overhauling the Green sky London project and related business
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
plan, or (c) changes in management and other personnel.
                                                                         the assertion does not establish a genuine dispute of material fact
                                                                         that would preclude summary judgment.




                                                                        33
                                      Case 17-00471         Doc 42        Filed 11/07/18     Page 34 of 104



109. In the December 3, 2014 email, Do rejected suggestions that            Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
SFC consider laying off staff members or selling the company.               purpose of this motion on the ground that Defendant has not
                                                                            supported his assertion with record evidence.

                                                                            Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                            the assertion does not establish a genuine dispute of material fact
                                                                            that would preclude summary judgment.
110. In the December 3, 2014 email, Do stated, “any leaks of our            Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
financial distress to the market or through contacts with                   purpose of this motion on the ground that Defendant has not
competitors such as Alter NRG and Fulcrum, both of which are                supported his assertion with record evidence.
promoting their own technology, will not only risk Solena losing
the GSL and BA project, our major asset, but will also destroy the          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
reputation of our IP and patents, and thus any remaining                    the assertion does not establish a genuine dispute of material fact
shareholder values.”                                                        that would preclude summary judgment.
111. In the December 3, 2014 email, Do also stated, “After                  Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
conferring with senior management and other employees of the                purpose of this motion on the ground that Defendant has not
company, in light of the foregoing and lack of continued interim            supported his assertion with record evidence.
funding from the Series A, I believe that it is in the best interest of
the stakeholders that the management team continues to maintain             Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
operations with deferred salaries and bridge funding from outside           the assertion does not establish a genuine dispute of material fact
third parties. Additionally, management will work under close               that would preclude summary judgment.
advice with the independent directors to evaluate and prepare an
alternative and hopefully viable financial path forward for the
company over the next two to three months.”
112. In the December 3, 2014 email, Do stated, “until we have               Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
finalized an alternative viable financial path forward for the              purpose of this motion on the ground that Defendant has not
Company, I do not see the need to call for a Board meeting unless           supported his assertion with record evidence.
facts and circumstances changes and otherwise requires a sooner
meeting.”                                                                   Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                            the assertion does not establish a genuine dispute of material fact
                                                                            that would preclude summary judgment.




                                                                           34
                                    Case 17-00471        Doc 42       Filed 11/07/18     Page 35 of 104



113. On December 4, 2014, Aryeh Davis responded to Do’s email,          Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
stating, “Perhaps you and I could have a calm one-on-one call to go     purpose of this motion on the ground that Defendant has not
over where we are and the alternatives for moving forward.”             supported his assertion with record evidence.

                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.

114. Do responded “Aryeh, I have laid out my position and               Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
proposal in details in my last email. I believe that it is in the       purpose of this motion on the ground that Defendant has not
interests of all stakeholders that I have the time requested to         supported his assertion with record evidence.
prepare an alternative and hopefully viable path forward for the
company and to present to the full Board for discussion. I am of        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
course always open to receive any written questions or proposal         the assertion does not establish a genuine dispute of material fact
from you and the other investors and board members.”                    that would preclude summary judgment.
115. On December 9, 2014, Do approached Sharma about having             Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
ALQIMI provide a short-term bridge loan to SFC and assist with a        purpose of this motion on the ground that Defendant has not
buy out of the Series A investors.                                      supported his assertion with record evidence.

                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
116. On December 11, 2014, Do wrote to Sharma proposing that            Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
they “work together to regain control of Solena Fuels and               purpose of this motion on the ground that Defendant has not
consolidate both the fuels and power business.”                         supported his assertion with record evidence.

                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.




                                                                       35
                                  Case 17-00471       Doc 42        Filed 11/07/18     Page 36 of 104



117. Sharma and Do then formed a partnership with the goal of         Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
buying out the Series A Investors. Def. Ex. 25 (Email from Sharma     purpose of this motion on the ground the evidence does not support
at ALQ_010964); Def. Ex. 24 (Email Exchange at ALQ_001283-            the proffered fact.
84); Def. Ex. 26 (ALQ_010816-17).
                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
118. Do informed Sharma that he was speaking with a large             Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
investor to fund buy-out.                                             purpose of this motion on the ground that Defendant has not
                                                                      supported his assertion with record evidence.

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
119. In Sharma’s own words, he and ALQIMI were “leading the           Assignees do not dispute this statement of fact for the purposes of
Management Buy Out of SFC, funded by the Crown Prince of              this motion.
Dubai. Def. Ex. 25 (ALQ_010964).
                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
120. On January 8, 2015, Do executed an amendment to the              Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Employment Agreement.                                                 purpose of this motion on the ground that Defendant has not
                                                                      supported his assertion with record evidence.

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.




                                                                     36
                                    Case 17-00471       Doc 42        Filed 11/07/18     Page 37 of 104



121. Pursuant to the Amended Employment Agreement, Do’s                 Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
employment became at will at the end of the initial three year term     purpose of this motion on the ground that Defendant has not
(April 11, 2015) and at that point SFC could terminate his              supported his assertion with record evidence.
employment at any time, for any reason or no reason, just as he
could voluntarily leave the company at any time.                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
122. Sharma’s General Counsel Joseph Carlin drafted a Term Sheet        Assignees do not dispute this statement of fact for the purposes of
drafted a Term Sheet for the buyout of the Series A investors. Def.     this motion.
Ex. 8 (Sharma Depo at 108:13-109:22).
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
123. On February 10, 2015, Miloski sent a Term Sheet to Colin           Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Tam to provide to the Series A Investors.                               purpose of this motion on the ground that Defendant has not
                                                                        supported his assertion with record evidence.

                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
124. The Term Sheet offered to buy-out the Series A investors for       Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
$1.5 million.                                                           purpose of this motion on the ground that Defendant has not
                                                                        supported his assertion with record evidence.

                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.




                                                                       37
                                   Case 17-00471        Doc 42     Filed 11/07/18       Page 38 of 104



125. On February 10, 2015, Tam circulated the Term Sheet.              Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
                                                                       purpose of this motion on the ground that Defendant has not
                                                                       supported his assertion with record evidence.

                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                       the assertion does not establish a genuine dispute of material fact
                                                                       that would preclude summary judgment.
126. On February 13, 2015, Davis wrote to Robert Do:                   Assignees do not dispute this statement of fact for the purposes of
                                                                       this motion.
 Again, before I can intelligently consider this term sheet, I would
 need (and feel I am entitled to) a face-to-face meeting with you to   Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 go over in detail where the Company is on all fronts - fundraising,   the assertion does not establish a genuine dispute of material fact
 strategy, project status, etc. An email from you telling me nothing   that would preclude summary judgment.
 has changed since your last email to me does not work for me.Avi
 and Dick will have to weigh in separately on where they stand as
 I cannot speak for them. Please let me know if and when you
 change your mind on this issue.
Def. Ex. 27 (Email exchange at AD_017771).




                                                                       38
                                    Case 17-00471         Doc 42     Filed 11/07/18      Page 39 of 104



127. On February 17, 2015, Davis wrote two emails to Samberg            Assignees do not dispute this statement of fact for the purposes of
with the following text:                                                this motion.
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                         the assertion does not establish a genuine dispute of material fact
   • Davis (February 17, 8:22 pm): “Since Robert continues to
                                                                         that would preclude summary judgment.
     resist a meeting, do you want me to try to negotiate with the
     party that wants to buy our position? BA apparently won’t be
     deciding on this investment until March 8th.” Def. Ex. 27
     (Email Exchange at AD_017770-71)
   • Davis (February 17, 8:51 pm): “I will be in DC on March 1-2
     anyway and could be there on March 3rd if needed for this.
     otherwise, we will be waiting for someone to bring a
     financing proposal to the company (if any) which will most
     likely result in a cram down at that time. In any event, we are
     getting crammed down.
     Alternatively, we may want to retain counsel to see if they
     have any good advice on how to attack this problem. I am not
     convinced we have much to gain because ultimately any
     company run by Robert will be run into the ground. I am out
     of ideas other than to negotiate directly with the party that
     offered to buy our shares.
     At some point (probably soon), I should probably resign from
     the Board. It is so dysfunctional at this point that I don't feel I
     can add value as a board member and may be taking on some
     legal risk by staying on (I have no idea what Robert is
     representing to investors, service providers, etc.). From an
     emotional standpoint, my resigning is a win for Robert and I
     hate that so I am willing to take the risk if we don’t want to
     give him the satisfaction but we need to start thinking about
     timing. Def. Ex. 27 (Email Exchange at AD_017770)




                                                                       39
                                    Case 17-00471        Doc 42        Filed 11/07/18     Page 40 of 104



128. On February 17, 2015, Samberg wrote an email to Davis with          Assignees do not dispute this statement of fact for the purposes of
the text: “I thought we weren’t going to obsess on this any longer.      this motion.
It is written off in my mind. I just don’t want Robert to come out
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
ahead in it.” Def. Ex. 27 (AD_017770).
                                                                         the assertion does not establish a genuine dispute of material fact
                                                                         that would preclude summary judgment.
129. On February 18, 2015, Samberg wrote an email to Davis with          Assignees do not dispute this statement of fact for the purposes of
the text: “Sure. As I have said in my mind the investment is written     this motion.
off to zero. I don’t want Robert to walk away with a sweet deal
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
given that. At some level of monetary recoupment that feeling
                                                                         the assertion does not establish a genuine dispute of material fact
diminishes.” Def. Ex. (AD_017770).
                                                                         that would preclude summary judgment.
130. On March 9, 2015, Do agreed that Sharma and Carlin should           Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
meet with Davis.                                                         purpose of this motion on the ground that Defendant has not
                                                                         supported his assertion with record evidence.

                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                         the assertion does not establish a genuine dispute of material fact
                                                                         that would preclude summary judgment.
131. Dr. Do put his trust in Sharma to negotiate the terms of the Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
buy-out with the Series A investors. Def. Exs. 24-26.             purpose of this motion on the ground the evidence does not support
                                                                  the proffered fact.

                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                         the assertion does not establish a genuine dispute of material fact
                                                                         that would preclude summary judgment.




                                                                        40
                                    Case 17-00471        Doc 42         Filed 11/07/18     Page 41 of 104



132. Prior to the March 12, 2015 meeting, Carlin wrote to Do,             Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
“Main goal of meeting with Ari will be to establish the engagement        purpose of this motion on the ground that Defendant has not
and framework within which we can hopefully move towards a                supported his assertion with record evidence.
mutually acceptable agreement. In these discussions we will stress
that there is very little more if any cash at the table and we will       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
need to focus and work on the terms of deferred payment/note to           the assertion does not establish a genuine dispute of material fact
bridge the gap between what their expectation is and what SFC is          that would preclude summary judgment.
capable of doing. We will stress that much will be driven by new
investors and they will not agree to substantial amounts of new
money being immediately paid out in connection with the
financing. We will also stress, as Colin stressed, that we are
seeking a global settlement with all A’s and that will be critical to
getting a deal done.”
133. Do passed Carlin’s email along to the other common share             Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
directors.                                                                purpose of this motion on the ground that Defendant has not
                                                                          supported his assertion with record evidence.

                                                                          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                          the assertion does not establish a genuine dispute of material fact
                                                                          that would preclude summary judgment.
134. Davis agreed to meet with ALQIMI on the condition that all      Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
parties understood that he would be attending as a Series A Investor purpose of this motion on the ground that Defendant has not
(not as a director) and that he could share confidential information supported his assertion with record evidence.
with Sharma and Carlin.
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.




                                                                         41
                                    Case 17-00471        Doc 42     Filed 11/07/18      Page 42 of 104



135. Do confirmed that he understood Davis was meeting with           Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Sharma and Carlin as an investor (not as a director) and that he      purpose of this motion on the ground that Defendant has not
could share confidential information with Sharma and Carlin.          supported his assertion with record evidence.

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
136. On March 12, 2015, Davis, Sharma, and Carlin met at the          Assignees do not dispute this statement of fact for the purposes of
offices of Morrison & Foerster at 250 West 55th Street in New         this motion.
York City. See Def. Ex. 24 (Email exchange at ALQ_001282).
                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
137. In responses to interrogatories, Davis made the sworn            Assignees do not dispute this statement of fact for the purposes of
statement:                                                            this motion.
 On March 12, 2015, [Davis] met with Defendant Sharma and             Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 Joseph Carlin in New York City in person. The original purpose       the assertion does not establish a genuine dispute of material fact
 of the meeting was for [Davis] to meet with Sharma and Carlin to that would preclude summary judgment.
 discuss the proposed Alqimi Term Sheet. [Davis] had made it
 clear to all directors that he was not attending this meeting in his
 role as a fiduciary but in his role as a shareholder. The meeting
 quickly turned into a discussion about whether SFC had a future
 under [Robert Do’s] leadership. At the meeting, the participants
 discussed moving [Robert Do] to a business development role and
 limiting his role in running the Company when his employment
 agreement expired on April 12, 2015. The participants also
 discussed working with Defendants Sharma and Alqimi to
 endeavor to sustain the business and the status of potential
 investors.
Def. Ex. 23 (Davis Interrog. Response at 18).




                                                                     42
                                    Case 17-00471        Doc 42        Filed 11/07/18     Page 43 of 104



138. On March 12, 2015, Davis wrote an email to Art Samberg              Assignees do not dispute this statement of fact for the purposes of
stating:                                                                 this motion.
 Meeting went from 3pm-6pm then went to dinner for another 2.5           Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 hours. Went thru numerous scenarios - all of which entailed             the assertion does not establish a genuine dispute of material fact
 Robert moving to a biz dev role and not having anything to do           that would preclude summary judgment.
 with running the company. They are desperate to make that
 happen as they continue to think there is value there. They have
 a number of exciting electric generation project lined up but
 don t think Robert can get the gasifier across the goal line.
 They were never interested in buying us out they want to work
 with us Robert s idea to buy us out. I told them SFC doesn t
 benefit from electric project so why would I care they are fine
 rolling the electric license back into SFC from SGI so that
 SFC would benefit from this. They made a good point that one
 of their electric deals would serve as an effective pilot plant for
 the gasifier and would ultimately lower the technological risk. It
 was encouraging to hear they are in the same place we are with
 Robert. Robert s employment agreement is up April 12th and I
 will put together a proposal to move Robert over to biz dev or to
 have him leave if doesn t want that.


 The big news is that British Air is voting next week on whether
 to put $8mm into the Greensky projects directly. Also, Robert
 believes (and Rajiv confirms) that there is a good change they
 will get the equivalent of $15mm from a UK agency as a grant
 to put up the plant. If one or both of these happen, I would
 suggest we reengage if Robert agrees to step aside. This would
 give us a fighting chance to get something done. Also discussed
 was that Dubai s latest offer is $10mm of equity and $20mm of
 secured debt.


 Rajiv also offered to have the few worthwhile Salena employees
 come into his office space, fire the rest, lose the lease and work
 on getting top notch management. Interesting idea but they don t
 know the project management space so don t know how 43
 worthwhile that is. I am ulterior motives have something to do
 with the offer.
                                    Case 17-00471        Doc 42      Filed 11/07/18     Page 44 of 104



139. Art Samberg replied to Davis’ March 12 email with the             Assignees do not dispute this statement of fact for the purposes of
following text: “Great update, worthwhile trip. Will reread with a     this motion.
fresh mind in the morning, but your conclusions seem to make
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
sense.” Def. Ex. 28.
                                                                       the assertion does not establish a genuine dispute of material fact
                                                                       that would preclude summary judgment.




                                                                      44
                                    Case 17-00471        Doc 42        Filed 11/07/18     Page 45 of 104



140. On March 13, 2015, Sharma emailed Do stating:                       Assignees do not dispute this statement of fact for the purposes of
                                                                         this motion.
 We had a cordial first meeting that both Joe and I considered a
 productive first step. We first discussed the term sheet and the        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 reaction from Aryeh Davis. The investor position is still that the      the assertion does not establish a genuine dispute of material fact
 new term sheet is inadequate in terms of overall consideration.         that would preclude summary judgment.
 Without any current information, the investor expects a high
 cash offer and is not interested in equity or revenue share. In the
 absence of an adequate cash offer, Aryeh will explore the
 options that he has remaining, including allowing the company
 to go into bankruptcy or liquidation. There is no compelling
 circumstance or urgency for them to act. The investors next set
 of actions will be dictated by SFC management’s response.
 On the subject of information, Aryeh reiterated concern that they
 do not receive regular and consistent updates on project status,
 status of engineering and the general health of the company.
 Without any input from the company, there seems to be an acute
 concern as to the viability of the Solena Gasificaiton technology
 which leads to a greater concern as to the viability of the
 company as a whole. Since we were not in a position to give him
 any information, we told him that we would communicate these
 concerns to you.
 The impression that Joe and I came away with was that Aryeh
 seemed reasonable and showed willingness to consider a wide
 ranging set of solutions and structures for future Series A
 participation or buyout. But Aryeh stressed that neither he nor the
 other Series A investors can engage in lengthy discussions at this
 time about these possibilities unless they are better informed.
 In terms of next steps, Aryeh told us that he was going to
 reach out to you with a request for information.
 According to your SMS this morning, it seems like he
 has done that. For the moment we will step back and
 when Aryeh believes he has adequate information he
 will reach out to either you or Alqimi.
Def. Ex. 29.
                                                                        45
                                   Case 17-00471        Doc 42        Filed 11/07/18     Page 46 of 104



141. On March 15, 2015, Robert Do sent an email to the Board of         Assignees do not dispute this statement of fact for the purposes of
Directors of SFC with the following text:                               this motion.
 Members of the Board of Directors,                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
 I want to follow up on the last few communications from some of
 the Series A investors and Board members, so that all BOD
 members is appraised of the current status of the Company:


 1. Cash-Flow: As per our last update, the Company only had
 enough cash-flow on hand to last until the end of the February.
 After the last payroll on the 28th, the Company has used up the
 bridge funding provided by the new note-holders. All employees
 except the CEO are paid at that date. For the payroll of March 13,
 all employees payroll are deferred and accrued until there are
 additional bridge funding. The Company, already technically
 insolvent, is in default now on its payroll obligations, including
 two EAs, which can result in larger severance liabilities.


 2. Bridge Funding and Term Sheet: The Alqimi group and its
 investors who have provided the bridge funding have submitted a
 TS to the Series A investors. Some progress on the TS discussion
 has been made with one of the Series A inventors. We hope that
 both parties can make headways as soon as possible so that we
 can allow for the new investors 10 provide additional bridge
 funding to keep the Company operational. All the potential
 bridge funders are waiting for a development regarding the TS
 before making further commitments.


 3. Dubai as new investor: discussion is still going on with Dubai,
 a strategic investor and their investment is conditional to
 definition of the project in the region. They will not com1nit to
 invest in SFC or GSL without a project in Dubai.
                                                                       46

 4. GSL project: We are keeping the projects stakeholders on
 hold, and have been asking BA, Itochu, SITA to consider
 providing a loan fund to the project for FEED to stmt. BA is
                                   Case 17-00471        Doc 42        Filed 11/07/18     Page 47 of 104



142. After receiving Robert Do’s email on March 15, Aryeh Davis         Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
and Art Samberg engaged in the following exchange over email:           purpose of this motion on the ground the evidence does not support
                                                                        the proffered fact.
 Davis (March 15, 2:33 pm): “FYI… no specifics but enough to
 not get fired for cause. Pins everything on us agreeing to get
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 bought out. What a putz! Thinking how and if I respond.”
                                                                        the assertion does not establish a genuine dispute of material fact
 Samberg (March 15, 2:45 pm): “Why respond?”                            that would preclude summary judgment.
 Davis (March 15, 2:50 pm): “I am just trying to think if there is
 any reason to from a strategic standpoint. Can't think of one
 except to throw the question out there as to why working with
 the Series A rather than buy them out is out of the question. That
 u will not be able to raise enough to take us out so the company
 should consider ways to work together moving forward.


 Samberg (March 15, 3:33 pm): “Try a reasonable argument with
 an unreasonable man?”


 Davis (March 15, 3:37 pm): “not for him … the other
 directors…”


 Samberg (March 15, 5:17 pm): “Don’t they know where you
 stand? Silence with him would be most effective.”


 Davis (March 15, 5:19 pm): “Ok.”


Def. Ex. 30 (AD_017741-42).




                                                                       47
                                    Case 17-00471        Doc 42       Filed 11/07/18     Page 48 of 104



143. On March 16, 2015, four days after the March 12 meeting,           Assignees do not dispute this statement of fact for the purposes of
Sharma and Carlin made a $10,000 payment to Brian Miloski (then         this motion.
the CFO of SFC). Def. Ex. 31. (ALQ_018105).
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
144. The March 16, 2015, $10,000 cash payment to Miloski was            Assignees do not dispute this statement of fact for the purposes of
characterized as a “Consulting Agreement” between Miloski and           this motion.
Sharma. Def. Ex. 31 (ALQ_018105).
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
145. Under the “Consulting Agreement,” ALQIMI made a full               Assignees do not dispute this statement of fact for the purposes of
“pre-payment,” the parties never finalized a “Statement of Work”        this motion.
as required under the consulting agreement, and Miloski admitted
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
that his responsibility under the consulting agreement “was just to
                                                                        the assertion does not establish a genuine dispute of material fact
continue doing work for SFC as I was.” Def. Ex. 18 (Miloski Tr. at
                                                                        that would preclude summary judgment.
113:5-115:4).


146. In a note thanking Sharma for the $10,000 cash payment,            Assignees do not dispute this statement of fact for the purposes of
Miloski stated: “With gratitude, with gratitude. Here’s to a wild       this motion.
couple of coming months….” Def. Ex. 32 (ellipsis in original).
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
147. On March 16, 2015, at 10 am, Joseph Carlin (General Counsel        Assignees do not dispute this statement of fact for the purposes of
of ALQIMI) wrote an email to Aryeh Davis (cc to Sharma) with            this motion.
the text: “Good morning Aryeh – Rajeev and I would like to catch
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
up with you sometime today to follow-up and see if you had any
                                                                        the assertion does not establish a genuine dispute of material fact
further thoughts and if you were able to brief your principal. Let me
                                                                        that would preclude summary judgment.
know if we could talk around noon or later. Thanks, Joe.” Def. Ex.
33 (Email Exchange at AD_017722).



                                                                        48
                                  Case 17-00471      Doc 42        Filed 11/07/18     Page 49 of 104



148. On March 16, 2015, Davis wrote to Art Samberg “Had a catch      Assignees do not dispute this statement of fact for the purposes of
up call. Encouraged them to get a board seat so we can make a        this motion.
move on Robert. They are considering it. Left very vague as to
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
whether we would fund anything if Robert was gone or moved.”
                                                                     the assertion does not establish a genuine dispute of material fact
Art Samberg replied: “We can't seriously talk to anyone w/o
                                                                     that would preclude summary judgment.
making clear Robert has to go before we consider anything else.”
Def. Ex. 33 (Email Exchange at AD_017721).
149. On March 18, 2015, ALQIMI made a loan to Kevin Lyle in          Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
the amount of $8,500 payable in six months.                          purpose of this motion on the ground that Defendant has not
                                                                     supported his assertion with record evidence.

                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.




                                                                    49
                                    Case 17-00471         Doc 42         Filed 11/07/18     Page 50 of 104



150. On March 22, 2015, Aryeh Davis wrote an email to Art                  Assignees do not dispute this statement of fact for the purposes of
Samberg with the following                                                 this motion.
text:                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                            the assertion does not establish a genuine dispute of material fact
 Busy Solena day...spoke to Avi Hoffer, Brain and Rajiv/Joe
                                                            that would preclude summary judgment.
 (Alqimi-the guys I met with last week) and email w/Kevin.
 Some framework of a tentative plan to get the company moving
 in the right direction: Key elements/actions to note as follows:


 • Without Robert knowing, Alqimi paid Kevin and Brian their
 salaries so they won't bolt (Alqimi won't pay money into Solena
 for Robert to piss away on employees he doesn't need and on his
 own high salary)


 • Line up Mitch (one of the board members sympathetic to us) to
 vote Robert out of the CEO role and move him to Biz Dev (can
 give it a fancy title but he would no longer be in charge of project
 or running the company). We may want to wait until the end of
 his employment agreement on April 12 or we could just do it now
 and hope he accepts the move to Biz Dev.


 • Combine the fuels and electric business under one roof to align
 interest our interests. This would involve a merger of some sort of
 SGI/SFC. I would need to be confident that the statute of
 limitations has run on all of the liabilities and there are no longer
 any IRS issues.


 • Rajiv/Joe would immediately take over the company, take the
 worthwhile employees and fire the rest, and start the process of
 hiring to fill out the team with competent, hardworking
 individuals. Perhaps, if it made sense, I would temporarily join
 the management team on some part time level to help. I would
 have much preferred Colin and his team of engineers to do this           50
 but I have lost confidence in him stepping up - his emphasis on
 waiting until Robert is ready to move over isn't working. I told
 them for this work I would have to be confident that they would
 steer as much of the emphasis on the BA contract as on their
                                   Case 17-00471        Doc 42        Filed 11/07/18     Page 51 of 104



151. Davis, Sharma, and Carlin arranged to meet in secret on April      Assignees do not dispute this statement of fact for the purposes of
l, 2015, and they included Brian Miloski in the meeting. The            this motion.
meeting took place at ALQIMI’s offices and lasted an entire day.
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
See Def. Ex. 35 (Email Exchange at ALQ_004406); Def. Ex. 36
                                                                        the assertion does not establish a genuine dispute of material fact
(Email Exchange at ALQ_004395); Def. Ex. 18 (Excerpt of
                                                                        that would preclude summary judgment.
Miloski Depo at 38:19 – 39:5).
152. When Miloski he attended the April 1, 2015, meeting, he was        Assignees do not dispute this statement of fact for the purposes of
serving as the Chief Financial Officer of SFC. Def. Ex. 18 (Excerpt     this motion.
of Miloski Depo at 38:22-39:1). Miloski testified that, as CFO of
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
SFC, he owed duties of loyalty and candor to all shareholders and
                                                                        the assertion does not establish a genuine dispute of material fact
all members of the Board of Directors of SFC. Id. (Excerpt of
                                                                        that would preclude summary judgment.
Miloski Depo at 76:12 – 77:8).




                                                                       51
                                   Case 17-00471        Doc 42        Filed 11/07/18     Page 52 of 104



153. On April 1, 2015, Davis and Samberg had the following              Assignees do not dispute this statement of fact for the purposes of
exchange over email:                                                    this motion.
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
 Davis (April 1, 5:30 pm): Heading back to airport after a 7 hour
                                                                        that would preclude summary judgment.
 session with Rajeev, Joe and Brian Miloski. Will send out a
 summary of the meeting tonight or tomorrow am after I have
 time to absorb.


 Net net there may be something we can do here if we find a way
 to get Robert to cooperate and we can work out the value of
 respective contributions to the restructured company (including
 the combining the fuels and electric business).
 We have given ourselves a deadline of April 23 of crafting a deal
 among ourselves and deciding on a strategy for convincing
 Robert to move aside. We are targeting April 23 to sit with Mitch,
 one of the other board members, to bring him into the tent and get
 his vote.


 Again, I will give you a more detailed summary when I get in
 front of a computer.


 Samberg (April 1, 6:09 pm): “All sounds good except for the
 reliance on Robert cooperating. Not his nature.”


 Davis (April 1, 6:17 pm): “Only reason not to tire him outright
 is our wanting to combine the fuels and electric under the SFC
 umbrella. If we get into bed with Rajeev and Joe, that is the only
 way our interests are aligned.”


Def. Ex. 37 (AD_20893).
                                                                       52
                                  Case 17-00471       Doc 42       Filed 11/07/18     Page 53 of 104



154. The April 2, 2015, email from Davis to Samberg provided the     Assignees do not dispute this statement of fact for the purposes of
detailed summary:                                                    this motion.
 As you know, I went down to DC yesterday to meet with               Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 Rajeev, Joe and Brian Miloski. Robert and the other Series A        the assertion does not establish a genuine dispute of material fact
 investors were not aware of the meet ing. The purpose of the        that would preclude summary judgment.
 meeting was to explore ways of working together to give Salena
 a chance of success. The following is a summary of the meeting
 and other pertinent information:
 Who are Rajeev and Joe?
 Rajeev and Joe are founders of the Alqimi group
 (http://www.alqimi.com ) that has three business lines (two of
 which are IT/Big Data Analytics related with the third being
 clean energy). According to Rajeev, they have a number of
 government contract for a lot of different agencies (e.g., one of
 things they are doing are tracking ISIS twitter accounts). Robert
 was the one who convinced them to follow him into the waste to
 energy space. Alqimi was an early investor in SGI, the
 predecessor of Salena Fuels and has since put more money into
 Solena Fuels either directly or thru a feeder into Salena Fuels
 (total across all entities is around $Smm). While still at SGI,
 Robert negotiated at least two joint venture agreements that I am
 now aware of. These joint ventures give them exclusive rights to
 develop both fuels and electric business in India and electric in
 the US (the profits split is 75% Alqimi and 25% SGI). Unknown
 to me AND Brian, according to Joe, for $500,000, Robert also
 gave them the non-exclusive rights to manufacture the gasifier
 for sale to others so if SFC decided to manufacture the gasifier
 as one of its revenue streams, we could be competing with them
 in selling the same gasifier. Robert is very much likeMax
 Bialystock in that he appears to have sold a lot of different rights
 to various people over the years - some of which conflict or at a
 minimum reduce the value of SFC (i.e., we don t have exclusive
 rights to manufacture the gasifier). Rajeev indicated he and Joe
 were very angry when he was informed after the fact that Robert
 stripped SGI of the rights to do fuels and almost sued Robert at 53
 that time.


 I asked the question of why Alqimi, for its existing electric
                                    Case 17-00471        Doc 42        Filed 11/07/18     Page 54 of 104



155. Jeff Samberg immediately responded: “I'll try to read through Assignees do not dispute this statement of fact for the purposes of
this later, but I'm basically ok with any scenario that doesn't involve this motion.
us putting up more capital.” Def. Ex. 38
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
156. On April 3, Art Samberg wrote to Davis:                             Assignees do not dispute this statement of fact for the purposes of
                                                                         this motion.
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 This one makes my head ache. To add insult to injury he had been
                                                                  the assertion does not establish a genuine dispute of material fact
 pulling a Producers bit on us? How much do we have in it? Might
                                                                  that would preclude summary judgment.
 be easiest to just walk away.


 Doesn’t help that you characterize Rajeev as a salesman. Or that
 there seems to be a need for $1mm, which I presume they would
 want us to put up. Or that this really can’t be done by just firing
 Robert. And what’s with the new gauche made by another
 company.


 I admire your efforts to recoup some of our capital but on a time
 weighted, risk adjusted basis i'm not sure it is worth it.


Def. Ex. 38 (AD_017651-52).




                                                                        54
                                    Case 17-00471        Doc 42        Filed 11/07/18     Page 55 of 104



157. Davis Responded:                                                    Assignees do not dispute this statement of fact for the purposes of
                                                                         this motion.
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 I figure I can give it a hail Mary to see if we can get something       the assertion does not establish a genuine dispute of material fact
 done this year. The $1mm is what I mentioned to you- only put           that would preclude summary judgment.
 in as needed and only if we see tangible progress. Certainly
 understand if you don't want to put any more money into this but
 it we are going to try, I figure that is what it would take. If not
 this doesn't work out by year end, we write it off by the end of
 the year if not sooner.


Def. Ex. 38 (AD_017651).
158. Art Samberg responded:                                              Assignees do not dispute this statement of fact for the purposes of
                                                                         this motion.
 Appreciate the effort, appreciate the hail mary aspect. The fact
 that Robert hands around bothers be. He is evil, and I don't line       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 dealing with evil people. We need clear signs of progress before        the assertion does not establish a genuine dispute of material fact
 we put a dime in. As it stands it sounds like the Iran deal - no        that would preclude summary judgment.
 specific penalties for not living up to the agreement along the
 way. Can we tighten that up?


Def. Ex. 38 (AD_017651).




                                                                        55
                                    Case 17-00471        Doc 42        Filed 11/07/18     Page 56 of 104



159. Davis responded:                                                    Assignees do not dispute this statement of fact for the purposes of
                                                                         this motion.
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 Hate to use another Obama analogy but I have a very bright red
                                                                         the assertion does not establish a genuine dispute of material fact
 line. If he is in charge, we don’t move forward with funding. If
                                                                         that would preclude summary judgment.
 we cannot find a way to align with Rajeev, we don’t hand over
 the company to him or fund anything.
 I don’t give this a high probability of succeeding but we put in
 $7-8mm and, while we made progress in the beginning with
 getting the BA deal, once it came to running a project, we
 grinding to a halt and ran out of money. Very frustrating.


Def. Ex. 38 (AD_017651).
160. During the meeting in Rosslyn on April 1, 2015, Miloski used Assignees do not dispute this statement of fact for the purposes of
his personal gmail account to send Davis a copy of the SFC-SGI this motion.
Exclusive License Agreement. See Def. Ex. 40 (Email Exchange at
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
AD_012154).
                                                                  the assertion does not establish a genuine dispute of material fact
                                                                  that would preclude summary judgment.
161. On April 2, 2015, Miloski sent an email from his personal        Assignees do not dispute this statement of fact for the purposes of
gmail account to Davis in which he discussed his loyalty to SFC: “I this motion.
have over invested in Solena and it is time for me to cut my losses.”
                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Def. Ex. 41 (Email from Miloski to Davis).
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
162. Davis, Sharma, Carlin and Miloski discussed two different           Assignees do not dispute this statement of fact for the purposes of
ways to deal with SGI’s license: they could negotiate with SGI and       this motion.
their partners, or they could go the “termination of license route.”
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Def. Ex. 16. (Excerpt of Davis Depo at 285:5-10).
                                                                         the assertion does not establish a genuine dispute of material fact
                                                                         that would preclude summary judgment.




                                                                        56
                                    Case 17-00471       Doc 42         Filed 11/07/18     Page 57 of 104



163. Taking directions from his principal, Samberg, Davis decided        Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
to terminate the License Agreement so that he would not have to          purpose of this motion on the ground the evidence does not support
negotiate with SGI and SGI’s partners and would not need the             the proffered fact.
Robert Do’s cooperation. See Def. Ex. 16. (Excerpt of Davis Depo
at 285:5-10).                                                            Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                         the assertion does not establish a genuine dispute of material fact
                                                                         that would preclude summary judgment.
164. On April 3, 2015, Davis emailed his counsel at Morrison             Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Foerster and provided a copy of the License Agreement. He wrote,         purpose of this motion on the ground that Defendant has not
“Can we terminate this license in a Chapter 11 of SFC? What              supported his assertion with record evidence.
would we need to do to terminate this license if SGI is insolvent?
What is an insolvency procedure (8.03)?”                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                         the assertion does not establish a genuine dispute of material fact
                                                                         that would preclude summary judgment.
165. Davis considered termination of the License Agreement as an         Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
option to return value to SFC.                                           purpose of this motion on the ground that Defendant has not
                                                                         supported his assertion with record evidence.

                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                         the assertion does not establish a genuine dispute of material fact
                                                                         that would preclude summary judgment.
166. On April 6, MoFo attorney Chip Lion forwarded an email              Assignees do not dispute this statement of fact for the purposes of
from MoFo attorney Larry Engel an added the text: “I asked Larry         this motion.
Engel to weigh in on the BK issue, here is his email to me. Do you
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
want to followup with Larry directly?” See Def. Ex. 42. (Email
                                                                         the assertion does not establish a genuine dispute of material fact
Exchange at MOFO_003342-43). Less than 10 minutes later, Davis
                                                                         that would preclude summary judgment.
responded via email with the text: “Thanks. No need [for follow-
up]. I think the short answer is no, we cannot cleanly terminate the
license so that is all I need to know.” Def. Ex. 42 (Email Exchange
at MOFO_003342).




                                                                        57
                                   Case 17-00471        Doc 42       Filed 11/07/18     Page 58 of 104



167. On April 6, 2015, Davis sent an email to Miloski’s personal       Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
gmail account asking Miloski to send him SFC corporate                 purpose of this motion on the ground the evidence does not support
documents that he needed to execute the illegal plan. Def. Ex. 43      the proffered fact that there was any sort of “Illegal Plan.”
(BCM_003861). On the same day, Miloski responded by attaching
a copy of the corporate documents that Davis requested. Def. Ex.       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
44 (Series A Preferred Stock and Warrant Purchase Agreement            the assertion does not establish a genuine dispute of material fact
(ALQ_000300)).                                                         that would preclude summary judgment.
168. By April 6, 2015, the Series A Investors agreed that the          Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
company could not continue with Do as CEO and President and            purpose of this motion on the ground that Defendant has not
they considered options for his removal, including persuading the      supported his assertion with record evidence.
independent director to vote with them to remove Do.
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                       the assertion does not establish a genuine dispute of material fact
                                                                       that would preclude summary judgment.
169. On April 6, 2015, Davis wrote to the other Series A Investors     Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
and proposed to convert the Series A shares to common stock to         purpose of this motion on the ground that Defendant has not
vote in a new set of common directors.                                 supported his assertion with record evidence.

                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                       the assertion does not establish a genuine dispute of material fact
                                                                       that would preclude summary judgment.
170. On April 6, 2015, Davis emailed counsel to discuss whether        Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
the Series A Investors could convert their preferred shares to         purpose of this motion on the ground that Defendant has not
common shares and vote a new slate of directors to remove Do.          supported his assertion with record evidence.

                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                       the assertion does not establish a genuine dispute of material fact
                                                                       that would preclude summary judgment.




                                                                      58
                                   Case 17-00471        Doc 42        Filed 11/07/18     Page 59 of 104



171. As of April 7, 2015, Dr. Do still believed that Sharma and         Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Carlin were negotiating on his behalf with Davis. On April 7, 2015,     purpose of this motion on the ground the evidence does not support
Dr. Do asked Carlin and Sharma to communicate with Davis and            the proffered fact.
request a response to the proposals in the ALQIMI Consortium
Term Sheet. In response to Dr. Do’s request on April 7, Carlin          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
engaged in a charade designed to mislead Dr. Do. On April 8,            the assertion does not establish a genuine dispute of material fact
2015, Carlin drafted a sham email and circulated it to Dr. Do and       that would preclude summary judgment.
Sharma for comment as if it were a genuine email. Def. Ex. 26
(ALQ_010816-17); Def. Ex. 45 (ALQ_004378).
172. On April 8, 2015, counsel provided Davis with a blueprint for      Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
converting shares and removing Do consistent with the governing         purpose of this motion on the ground that Defendant has not
documents and statutory and common law.                                 supported his assertion with record evidence.

                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
173. On April 9, 2015, Davis wrote again to Morrison Foerster           Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
asking “How does an insolvency proceeding get initiated? A              purpose of this motion on the ground that Defendant has not
bankruptcy proceeding? Who initiates these?”                            supported his assertion with record evidence.

                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.




                                                                       59
                                    Case 17-00471         Doc 42        Filed 11/07/18     Page 60 of 104



174. On April 9, 2015, at 10:17 am, Carlin sent an email to Davis         Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
explaining the subterfuge: “Heads up – will be sending an e-mail          purpose of this motion on the ground the evidence does not support
that Robert wanted sent in connection with the last Special               the Defendant’s characterizations, which are not factual statements
Committee meeting. We obviously don’t agree with the premise              but argument.
but did not at this time want to stir the pot and potentially tip our
hand by formally withdrawing at this stage.” Def. Ex. 45                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
(ALQ_004378-79). A few minutes later Carlin sent the sham email           the assertion does not establish a genuine dispute of material fact
to Davis (copy to Dr. Do). Def. Ex. 46 (ALQ_001736-37). Davis             that would preclude summary judgment.
continued the charade by disingenuously responding to Carlin’s
April 9 email and setting forth his own sham “conditions” which
were also designed to mislead Dr. Do. Id. One of the sham
conditions was that his principal Art Samberg would “[o]btain the
license to develop electric projects currently held by SGI and
contract directly with SGI partners (Alqimi, Italians, etc.). We
understand we would need to negotiate a fair deal with some or all
of SGI’s joint venture partners.” Id. (ALQ_001736).




                                                                         60
                                    Case 17-00471        Doc 42       Filed 11/07/18     Page 61 of 104



175. On April 9, 2015, Davis sent an email to Art Samberg and           Assignees do not dispute this statement of fact for the purposes of
Jeffrey Samberg with the following text:                                this motion.
                                                                   Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                   the assertion does not establish a genuine dispute of material fact
 With your permission, I would like to send the following response
                                                                   that would preclude summary judgment.
 to the email below on April 13th, the day after Robert’s
 employment agreement expires. In my view, it is time to get
 aggressive and find out one way or the other if anything is going
 to happen here. Currently, he is going on fumes and at best is
 getting just enough funding to get to the next payroll and cover
 his lifestyle (he just got back from the Dominican Republic from
 vacation). While the BA money is coming in, I much of it will
 need to stay in GreenSky London as opposed to paying SFC
 costs. If he reacts negatively, we have a leverage point in our
 back pocket that I thought of last week (which I have now
 confirmed with counsel). if we and the other large Series
 Preferred holders were convert to common stock, we can take
 over the board and do whatever we want with the Company. We
 need to determine who will be interim CEO and figure out what
 we want to do with the business but the knowledge that we have
 this ace in the hole may give Robert some food for thought.
 The reference to funding would be up to $1rnrn paid in tranches
 on a totally optional basis and only if we like the progress being
 made.


 Thank you, Joe.
 I appreciate the clarification on the $10mm. When you say "the
 amount currently being discussed by consortium members with
 the investor", who exactly are these consortium members and
 who is the investor? Will this consortium be investing in the
 Company? Is Alqimi leading that consortium and is that why you
 are the one sending this email? It is hard to make any kind of
 intelligent decision unless I know all of the facts.
 Our conditions to continue funding the Company are as follows :
                                                                       61

 1. Appoint an interim co-CEO to run the Company and the BA
 project until a new co-CEO is found. We would want Robert to
                                   Case 17-00471        Doc 42        Filed 11/07/18     Page 62 of 104



176. On April 9, 2015, Davis sent an email to counsel at MoFo that      Assignees do not dispute this statement of fact for the purposes of
included the text: “I am trying to figure out a way of terminating      this motion.
the license. Any creative ideas would be appreciated.” See Def. Ex.
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
48 (Email Exchange at MOFO_002341).
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
177. On April 10, 2015, MoFo attorney Larry Engel sent an email         Assignees do not dispute this statement of fact for the purposes of
to Davis that included the text:                                        this motion.
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
 When the contract references insolvency besides bankruptcy,
                                                                        that would preclude summary judgment.
 you could send a termination notice alleging insolvency. Usually
 this strategy begins with a notice saying we think you are
 insolvent under that termination paragraph, and if you don’t
 convince us within 10 days of your solvency, consider this a
 notice of termination for insolvency effective on the 10th day.
 You then state your causes for believing insolvency for them to
 rebut.


 This has several tactical concepts. First, we find out if they are
 going to fight us or give up. This is going to be a fight, they may
 sue or file for bankruptcy to preempt and stay the termination
 (362/365(e)), and you can make your counter moves in that
 context. If they show no signs of a fight, you can terminate, and
 to confirm that result you can sue for declaratory relief and take
 your quick and cheap default judgment. Second we put pressure
 on them to do something and give us useful data for other tactics,
 like discovering which creditor are out there with useful claims to
 buy.


See Def. Ex. 48 (Email Exchange at MOFO_002340-41).



                                                                       62
                                    Case 17-00471         Doc 42      Filed 11/07/18      Page 63 of 104



178. On April 11, 2015, at 9:14 pm, Davis sent an email to Art           Assignees do not dispute this statement of fact for the purposes of
Samberg with the following text: “Just an FYI& I am also trying to       this motion.
figure out a way of terminating the license. If I am able to figure it
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
out and we can back the electric without Robert s consent, we could
                                                                         the assertion does not establish a genuine dispute of material fact
eliminate any need for Robert.” Def. Ex. 47. In response, Samberg
                                                                         that would preclude summary judgment.
wrote: “I support whatever you can do to get him out of there.
There is no future with him there.” Def. Ex. 47 (Email Exchange at
AD_017460).
179. On April 11, 2015, Davis sent an email to Wenzel and Hoffer         Assignees do not dispute this statement of fact for the purposes of
with the text: “I think I also figured out a way of terminating the      this motion.
electric license. Time for hardball.” See Def. Ex. 49. (Email
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Exchange at RW_013341). Avi Hoffer responded: “That would be
                                                                         the assertion does not establish a genuine dispute of material fact
great!!!” Id. Richard Wenzel responded: “Yeah, time to bring the
                                                                         that would preclude summary judgment.
heat, circle change, then more heat.” See Def. Ex. 50 (Email
Exchange at RW_013345).
180. Davis testified as follows: “Q. Did Mr. Sharma, Mr. Miloski, Assignees do not dispute this statement of fact for the purposes of
Mr. Wenzel and Mr. Hoffer agree to terminate the license? A. this motion.
Yes.” Def. Ex. 16 (Excerpt of Davis Depo at 285:15-286:1).
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                  the assertion does not establish a genuine dispute of material fact
                                                                  that would preclude summary judgment.
181. On April 11, 2015, Carlin took Miloski out for a round of golf      Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
and drinks. The next day, Miloski sent Carlin a confidential report      purpose of this motion on the ground the evidence does not support
on the SPGV gasifier. Def. Ex. 51 (ALQ_004306).                          the proffered fact.

                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                         the assertion does not establish a genuine dispute of material fact
                                                                         that would preclude summary judgment.




                                                                         63
                                   Case 17-00471       Doc 42      Filed 11/07/18     Page 64 of 104



182. On April 12, 2015, Samberg and Davis engaged in the             Assignees do not dispute this statement of fact for the purposes of
following email exchange:                                            this motion.
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
 Samberg (April 12, 10:02 am): “What are the terms of my loan to
                                                                     that would preclude summary judgment.
 him?”


 Davis (April 12, 10:41 am): “Comes due in August. Plan to file
 suit after it is due if ok with you.”


 Samberg (April 12, 11:02 am): “Thrilled by it.”


Def. Ex. 52.
183. On April 12, 2015, Davis reached out to Larry Engel, a          Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
bankruptcy lawyer about conditions that he believed rendered SGI     purpose of this motion on the ground that Defendant has not
insolvent.                                                           supported his assertion with record evidence.

                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
184. On April 12, 2015 that Davis emailed the other Series A         Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Investors and suggested terminating the License Agreement.           purpose of this motion on the ground that Defendant has not
                                                                     supported his assertion with record evidence.

                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.




                                                                    64
                                 Case 17-00471      Doc 42    Filed 11/07/18      Page 65 of 104



185. On April 13, 2015, Carlin sent Davis (copy to Sharma) an     Assignees do not dispute this statement of fact for the purposes of
email attaching documents that described SGI’s ongoing business   this motion.
activities, including a document describing the Joint Ventures
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
between ALQIMI and SGI, as well as a copy of the November
                                                                  the assertion does not establish a genuine dispute of material fact
2014 License and Manufacturing Agreement between SGI and
                                                                  that would preclude summary judgment.
ALQIMI. See Def. Ex. 53 (Email Exchange at ALQ_000232).
These documents were never sent to MoFo.




                                                                  65
                                    Case 17-00471        Doc 42        Filed 11/07/18     Page 66 of 104



186. On April 13, 2015, Davis sent an email to Art Samberg with          Assignees do not dispute this statement of fact for the purposes of
the following text:                                                      this motion.
 Sent just now. First salvo.                                             Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                         the assertion does not establish a genuine dispute of material fact
                                                                         that would preclude summary judgment.
 Next steps over the next couple of weeks:
 • the preferred stockholders (other than the small holders) convert
 their preferred to common stock to take control of the common
 stock vote.


 • submit a written consent of the majority of the common holders
 clearing out the old board and installing a new board. We need to
 figure out the size of the new board and who will be on it. I would
 prefer Avi and Dick not be on it (make them observers) and that it
 be limited to 3. Perhaps have Rajeev on the board if we do get
 into bed with him.


 • Same day as we take over the board, we send a letter to SGI
 telling them that we understand they are insolvent and that if
 they can't refute the understanding within 10 days, we will
 terminate the license for the electric projects. If they don't fight
 us, we file for a declaratory judgment confirming the
 termination. In the unlikely event they come up the money to
 litigate, we should have a good chance of winning in court.
 This is likely to get messy but I am not sure we have anything to
 lose at this point (except legal fees and some funding of the
 company if we take it over - again, up to $1mm and over time in
 tranches). Based on your emails over the weekend, it sounds
 like you are ok with it.

 The biggest flaw in the plan is who will act as interim CEO - I
 think Brian and Kevin (the project manager) could do the job on
 a short term basis (and Rajeev on the board) or we can go with
 the Rajeev/Joe as CEO with Brian and Kevin being top 66
 lieutenants with lots of leeway to do their job. I may call
 Valerie/Francisco and see if she has any ideas. If we wait for the
 perfect candidate, Robert will continue to run the company into
 the ground - seems like we need to go for it and see what
                                     Case 17-00471    Doc 42     Filed 11/07/18      Page 67 of 104



187. Davis testified at his deposition:                              Assignees do not dispute this statement of fact for the purposes of
                                                                     this motion.
                                                                   Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 • “We spoke to Morrison & Foerster to have them evaluate the
                                                                   the assertion does not establish a genuine dispute of material fact
 power license and decide whether the power license could be
                                                                   that would preclude summary judgment.
 terminated. And they gave us advice it could be terminated, so we
 terminated it.” Def. Ex. 16 (Excerpt of Davis Depo at 170:14 –
 171:11).


 • “We wanted to bring the power into Solena Fuels for the
 shareholders and for the credit holders, to create value within
 Solena Fuels.” Def. Ex. 16 (Except of Davis Depo at 171-21 –
 172-2).


 • “There was no obligation to -- there was no obligation to pay
 SGI. It was termination of a license.” Def. Ex. 16 (Except of
 Davis Depo at 172:7 -9).


 • “We spoke to Morrison & Foerster, and if the license agreement
 was terminated, it would have been Solena Fuels property, in
 which case, we would have done whatever we wanted to in the
 electric business.” Def. Ex. 16 (Except of Davis Depo at 181:4 –
 8)


 • “Q. Did you want to make sure that Robert did not compete in
 the power business with Solena Fuels Corporation? A. I don’t
 specifically remember why we did it, but we were clearly --
 clearly were trying to affect his behavior. Q. How were you
 trying to affect his behavior? A. I don't specifically remember
 how. Certainly to behave himself, to go along with what we were
 doing, possibly -- possibly take an alternative role at Solena
 Fuels.” Def. Ex. 16 (Except of Davis Depo at 173:19 -174:8)
                                                                     67
 • “If the license was terminated, Morrison & Foerster told us we
 could pursue the electric business.” Def. Ex. 16 (Except of Davis
 Depo at 181:21 – 182:1).
                                     Case 17-00471         Doc 42      Filed 11/07/18      Page 68 of 104



188. On April 14, 2015, Davis stated that he was going to include         Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
the other Series A Directors Wenzel and Hoffer in the plan to             purpose of this motion on the ground the evidence does not support
scheme to combine the biofuel and biopower businesses of SFC              the Defendant’s characterizations, which are not factual statements
and SGI. Def. Ex. 55 (ALQ_000231) (“Since this is getting real, I         but argument.
will need to bring Avi and Dick into this sooner than later if they
are going to sign up for combining businesses.”).                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                          the assertion does not establish a genuine dispute of material fact
                                                                          that would preclude summary judgment.
189. On April 15, 2015, Davis sent an email to MoFo attorney              Assignees do not dispute this statement of fact for the purposes of
Larry Engel with the following text: “How confident are you that,         this motion.
assuming SGI is insolvent under all of the relevant definitions, the
                                                                          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
language in the agreement allows us to terminate the agreement?
                                                                          the assertion does not establish a genuine dispute of material fact
That the letter and declaratory judgment (or resulting litigation)
                                                                          that would preclude summary judgment.
will result in us having the license.” Def. Ex. 56 (Email Exchange
at MOFO_002144). Mr. Engel provided an email response later
that afternoon with the following text: “Bottom line, the result is
debatable if they really want to fight but there is not much to lose in
threatening them in the letter. More if you wish to talk. Thanks.”
Id. (Email Exchange at MOFO_002143). Davis then forwarded Mr.
Engel’s response to Chip Lion and added the text: “this doesn’t
seem like a slam dunk. . .” Id. (ellipsis in original).
190. On April 15, 2015, Davis forwarded the Engel email to                Assignees do not dispute this statement of fact for the purposes of
Samberg and stated: “Like I indicated, this is going to get ugly and      this motion.
none of this is not [sic] a slam dunk. I am hopeful he won’t have
                                                                          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
the funds to defend himself.” Def. Ex. 57 (AD_017423).
                                                                          the assertion does not establish a genuine dispute of material fact
                                                                          that would preclude summary judgment.




                                                                          68
                                   Case 17-00471        Doc 42        Filed 11/07/18     Page 69 of 104



191. On April 16, 2015, Davis sought legal advice from MoFo             Assignees do not dispute this statement of fact for the purposes of
attorney Larry Engel about whether an IRS tax collection                this motion.
proceeding could be considered a “proceeding” under the SGI
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
License agreement and provide grounds for terminating the license.
                                                                        the assertion does not establish a genuine dispute of material fact
Def. Ex. 58. (Email Exchange at MOFO_002113). Engel replied:
                                                                        that would preclude summary judgment.
“As to your question, no I don’t see the IRS tax collection
proceeding as an “insolvency . . . proceeding. Sorry. If we want to
create an insolvency proceeding, I can suggest some other
possibilities . . . .” Id.
192. On April 19, 2015, MoFo attorney Larry Engel sent an email         Assignees do not dispute this statement of fact for the purposes of
to Davis with the text: “If you have a creditor claim or shareholder    this motion.
position and you could prove insolvency, you could also apply for
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
the appointment of a receiver for GSI [sic] under Delaware
                                                                        the assertion does not establish a genuine dispute of material fact
Corporations Code 291 et seq as ancillary relief connected to
                                                                        that would preclude summary judgment.
another qualified action.” Def. Ex. 59 (Email Exchange at
MOFO_001949). Later that day, Davis responded by email with the
text: “I am not sure I understand the purpose of this . . .” Id.
(ellipsis in original).
193. On April 20, 2015, MoFo attorney Larry Engel sent an email         Assignees do not dispute this statement of fact for the purposes of
to Davis with the text: “Your termination right is triggered by any     this motion.
of proceeding involving insolvency, receivership or bankruptcy (or
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
cessation of business).” See Def. Ex. 59 (Email Exchange at
                                                                        the assertion does not establish a genuine dispute of material fact
MOFO_001949).
                                                                        that would preclude summary judgment.
194. On April 20, 2015, Davis, Sharma, Carlin, Miloski, Wenzel          Assignees do not dispute this statement of fact for the purposes of
and Hoffer met in secret at ALQIMI’s offices. See Def. Ex. 16           this motion.
(Excerpt of Davis Depo at 285:15-286:1).
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.




                                                                       69
                                    Case 17-00471         Doc 42       Filed 11/07/18     Page 70 of 104



195. Following the April 20 meeting, Davis sent an email to Art          Assignees do not dispute this statement of fact for the purposes of
Samberg and Jeff Samberg with the following text:                        this motion.
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                         the assertion does not establish a genuine dispute of material fact
 Good progress yesterday. Achieved the main goal of getting Avi
                                                                         that would preclude summary judgment.
 and Dick to meet Rajeev and Joe and for all of us to get
 comfortable. The main take aways are the following:


 • As to the direction of the company, the consensus around the
 table was to pursue the British Air project but to derisk it by using
 by such means as using existing proven gasifier and to phase in
 various parts of the project (as opposed to trying to get the whole
 plant up and running in one shot), e.g., start by putting up a
 gasifier that produces electric that will ultimately be used to
 power the plant, then add on components until we ultimately get
 to the FT unit and jet fuel production. It is slower but reduces the
 risk and increases the chances of someone wanting to finance
 each phase.


 At the same time, we want to develop a smaller gasifer (5 ton as
 opposed to 20 ton which was to be used on the BA project) so
 that Alqimi can use it in their Hawaii electric project and SFC can
 use it as our reference pilot gasifer. They would also use it for
 their India projects (with the possibility of SFC manufacturing it
 in India). Once we are sure the smaller one works, we would
 attempt to scale it up for the larger fuels projects
 • Consensus was to move forward with taking over the board -
 Probably on May 4


 • Consensus was that we should attempt to keep Robert in a
 different role that doesn't involve managing the project or the
 company as this would help with transition. However, if he
 becomes disruptive (and he will be), we get rid of him
                                                                         70

 • We are still working out who to keep and who not to keep and
 will have a projected budget shortly.
                                    Case 17-00471        Doc 42     Filed 11/07/18       Page 71 of 104



196. On April 21, 2015 ,Miloski sent an email from his personal         Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
gmail account soliciting a $12,393 payment from Davis and Davis’        purpose of this motion on the ground the evidence does not support
principal Art Samberg. See Def. Ex. 61 (BCM_003647, 3609). Art          the proffered fact.
Samberg agreed to make a payment to Miloski in the amount of
$12,393. See Def. Ex. 18 (Excerpt of Miloski Depo at 111:4-7,           Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
158:17-22).                                                             the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
197. On Thursday April 23, 2015, Davis, Sharma, Carlin, Miloski,        Assignees do not dispute this statement of fact for the purposes of
Wenzel and Hoffer met again in Washington for nearly 12 hours.          this motion.
Def. Ex. 62 (AD_020766).
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
198. On April 24, 2015, Miloski sent an email from his personal         Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
account to Davis, Wenzel, Sharma and two others with the subject        purpose of this motion on the ground the evidence does not support
line: “Punchlist attached.” Def. Ex. 63 (Punchlist). Miloski’s          the Defendant’s characterizations, which are not factual statements
Punchlist listed the tasks necessary for the execution of the Illegal   but argument.
Plan and identified which co-conspirator was responsible for which
task. Id. The first item on Miloski’s Punchlist was to obtain control   Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
of SFC and SGI’s biopower license. Id.                                  the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.




                                                                        71
                                    Case 17-00471        Doc 42      Filed 11/07/18     Page 72 of 104



199. Shortly after receiving Miloski’s punchlist, Davis forwarded      Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
the punchlist to Art Samberg along with an email describing the 12-    purpose of this motion on the ground the evidence does not support
hour meeting in Washington DC and acknowledging that the plan          the Defendant’s characterizations, which are not factual statements
had a small probability of success, was likely unlawful, and would     but argument.
not survive a legal challenge by Robert Do:
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                       the assertion does not establish a genuine dispute of material fact
 Long, productive meeting yesterday (pretty much 12 hours). that would preclude summary judgment.
 Overall strategy remains the same – pursue the British Air project
 but take steps (in conjunction with BA) to de-risk the project
 (including looking at an alternative gasifier). In parallel, pivot on
 the gasifier FEED to scale it down to a 5 ton/hr Gasifier (vs. 20
 ton/hr to be used at BA project) so that we can get it up and
 running in the Hawii electric project and use it as our reference
 plant/pilot. We will use the data from this pilot to help us scale
 the 5 ton to a 20 ton for use in future fuels projects. Once we have
 a 5 ton gasifier that works, we will also pursue electric project
 thru Alqimi.


 As I have said before this is going to be very nasty and messy
 and there will be some things that we won't be able to anticipate
 or prevent, including litigation and irrational behavior. We are
 trying to anticipate and mitigate but it won't be perfect. For
 instance, BA may say that given the management shakeup, they
 are suspending or cancelling the agreement with Solena. Another
 example is 3 creditors may try to throw us into involuntary
 bankruptcy (which may mean we have to go thru Chapter 11 and
 this could hamper our ability to use tier 1 vendors who may be
 leery. The list goes on but we are hoping that Robert does not
 have the funds to fight us legally.
                               ***
 The general consensus of the group is that we have little to lose
 by taking over the board. We all believe BA project will never get
 done on Robert's current path as the risk level is very high. As
 noted, the path we are taking is fraught with risk but we have     72
 the contractual right to take over the board and the have the
 right as board members to take certain steps so long as we use
 reasonable business judgment. If we do it right, we may be able
 to salvage something good out of this. I don't give it a high
                                    Case 17-00471        Doc 42        Filed 11/07/18     Page 73 of 104



200. In response to Davis’ warning that “this is going to be very        Assignees do not dispute this statement of fact for the purposes of
nasty and messy and there could be some things that we won’t be          this motion.
able to anticipate or prevent, including litigation and irrational
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
behavior,” Art Samberg responded with the text: “if there is a fight
                                                                         the assertion does not establish a genuine dispute of material fact
to pick this is it.” Def. Ex. 62 (AD_020766). Davis replied with the
                                                                         that would preclude summary judgment.
text: “ok. I have sufficiently warned you about possible blow back
and litigation. We are on the side of angels!” Id. Art Samberg
replied “if my name has to attached to a messy situation this is the
ideal candidate.” Id.
201. On April 24, 2015, Davis sent an email to his outside counsel       Assignees do not dispute this statement of fact for the purposes of
at Chip Lion MoFo stating: “I don’t want Joe [Carlin] or Brian           this motion.
[Miloski] to take any action for liability reasons. Chip – By the
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
way, can Brian get sued over his actions as an employee helping
                                                                         the assertion does not establish a genuine dispute of material fact
us? Is he indemnified?” Def. Ex. 64 (MOFO_01828).
                                                                         that would preclude summary judgment.
202. On April 27, 2015, Davis sent an email to three Mofo                Assignees do not dispute this statement of fact for the purposes of
attorneys:                                                               this motion.
 Guys- need two letters (hopefully drafted by Shannon to keep            Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 costs down).                                                            the assertion does not establish a genuine dispute of material fact
                                                                         that would preclude summary judgment.

 1. Letter to Solena Group Inc. indicating that we understand SGI
 is insolvent and we are terminating the license in 10 days unless
 they provbe othersie [sic].


 2. Letter to Robert Do advising him that he has obligations under
 the employment agreement and confi (including non-solicit). also,
 we have become aware he is transferring SFC know how to
 persons/entitys no [sic] on behalf of SFC (he is working on SGI
 projects) and he must cease and desist passing on the knowledge
 and shall not contact vendors, clients, etc…
See Def. Ex. 65 (Email Exchange at MOFO_006381-82).


                                                                        73
                                    Case 17-00471        Doc 42     Filed 11/07/18       Page 74 of 104



203. On April 27, 2015, Miloski sent an email to Davis demanding        Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
that he be made President of the SFC following the takeover. In         purpose of this motion on the ground the evidence does not support
order to ensure Miloski’s continued participation and cooperation       the Defendant’s characterizations, which are not factual statements
in the scheme – which Davis acknowledged the co-conspirators            but argument.
“very much need” – Davis, et al agreed to Miloski’s demand to be
named interim President of SFC following the takeover. Def. Ex.         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
66 (BCM_003727); Def. Ex. 67 (ALQ_004127).                              the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
204. On April 27, 2015 at 12:42 pm, Davis wrote to Carlin, “How         Assignees do not dispute this statement of fact for the purposes of
are you guys doing? Still committed? Any intel from Robert?” A          this motion.
few minutes later Carlin wrote back that they were in fact
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
committed. Carlin explained that Sharma will be in London on May
                                                                        the assertion does not establish a genuine dispute of material fact
10 ready to meet BA on the 11th or 12th, then he will “take a train
                                                                        that would preclude summary judgment.
to Paris and talk to Sylvan and also Yves Bannel and then on to
Rome to meet the Italians again, explain the situation and see if
they could bring them on board. We will need to coordinate Brian
reaching out to BA, Sylvan and the Italians shortly after the deed is
done so that we can try to stay ahead of Robert.” Def. Ex. 68
(emphasis added).
205. Davis then wrote to Art Samberg to get permission to join          Assignees do not dispute this statement of fact for the purposes of
Sharma and Miloski in London to which Samberg replied “I am             this motion.
fully supportive of your doing whatever you think makes sense to
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
make/preserve on our capital. You can make decisions by yourself,
                                                                        the assertion does not establish a genuine dispute of material fact
you have my full trust.” Def. Ex. 68 (AD_017400).
                                                                        that would preclude summary judgment.




                                                                        74
                                   Case 17-00471        Doc 42     Filed 11/07/18       Page 75 of 104



206. On April 28, 2015, MoFo attorney Chip Lion transmitted via        Assignees do not dispute this statement of fact for the purposes of
email a draft termination letter to Davis with the text: “As you       this motion.
know, Larry has done not any due diligence as to these facts. He
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
extrapolated from what he heard in passing from your prior
                                                                       the assertion does not establish a genuine dispute of material fact
conversations.” See Def. Ex. 69 (Email from Lion to Davis at
                                                                       that would preclude summary judgment.
MOFO_001529). The email also included the text: “As noted in
prior emails, the License Agreement § 8.03(i) termination requires
a ‘proceeding,’ related to receivership or insolvency, that is not
dismissed within 60 days, so we will need to arrange for a
Delaware follow up filing to technically fall within Section 8.03(i)
because we think the ‘cessation of business’ reason is tenuous.” Id.
207. On April 29, Davis emailed the draft termination letter to        Assignees do not dispute this statement of fact for the purposes of
Sharma, Carlin, Hoffer, Wenzel and Miloski, pasted some of the         this motion.
text from Lion’s April 28 email, and added the text:
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
“Rajeev/Joe/Brian - The facts need tweaking and you are most
                                                                       the assertion does not establish a genuine dispute of material fact
familiar with this…. Please let me know your comments ASAP.”
                                                                       that would preclude summary judgment.
See Def. Ex. 70 (Email Exchange at MOFO_001144-45).
208. On April 30, 2015, Davis wrote an email to Chip Lion that         Assignees do not dispute this statement of fact for the purposes of
included the following text: “Is currently working on a project with   this motion.
Pertimina which is an electric project using SFC assets which we
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
plan to stop now.” See Def. Ex. 71 (Email Exchange at
                                                                       the assertion does not establish a genuine dispute of material fact
MOFO_001390).
                                                                       that would preclude summary judgment.
209. Sharma agreed to sign the termination Letter because Davis Assignees do not dispute this statement of fact for the purposes of
believed “it is significantly more devastating if it comes from this motion.
Rajeev (who is much more likely to have knowledge.” See Def. Ex.
                                                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
70 (Email Exchange at MOFO_001144-45).
                                                                 the assertion does not establish a genuine dispute of material fact
                                                                 that would preclude summary judgment.




                                                                       75
                                    Case 17-00471        Doc 42       Filed 11/07/18     Page 76 of 104



210. On May 7, 2015, Richard Wenzel wrote an email with the             Assignees do not dispute this statement of fact for the purposes of
text: “Rajeev [as signatory] makes perfect sense. About CC Yves –       this motion.
may tell RDo that SFC recognize same as ‘responsible person of
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
SGI authority’, not RDo, and potentially relieves some pressure and
                                                                        the assertion does not establish a genuine dispute of material fact
diminishes the shock value the letter delivers? Tougher for the
                                                                        that would preclude summary judgment.
fragile to be alone in the ring than not.” See Def. Ex. 72 (Email
Exchange at MOFO_001103).
211. On May 8, 2015, at the request of Davis, Miloski sent an           Assignees do not dispute this statement of fact for the purposes of
electronic copy of SFC’s letterhead to an attorney at Morrison&         this motion.
Foerster. Def. Ex. 73 (MOFO_001055).
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.
212. On May 8, 2015, Sharma emailed Miloski, Carlin and Davis           Assignees do not dispute this statement of fact for the purposes of
and discussed his desire to schedule meetings with certain entities     this motion.
and people “before Robert can engage them and try to put his spin
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
on the situation.” Def. Ex. 74 (ALQ_000159). Sharma expressed
                                                                        the assertion does not establish a genuine dispute of material fact
his desire to meet with British Airways, Sylvain Motycka, Yves
                                                                        that would preclude summary judgment.
Bannel and the “Italians.” Id.




                                                                       76
                                   Case 17-00471        Doc 42        Filed 11/07/18     Page 77 of 104



213. On May 8-10, 2015. Robert Do and Sharma engaged in the             Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
following email exchange:                                               purpose of this motion on the ground that Defendant has not
                                                                        supported his assertion with record evidence as the evidence relied
                                                                        upon does not support the assertion.
 From Sharma on May 8, 9:19 am: “I am going to be in London
 on [sic] next Tuesday and Wednesday and was going to see if I          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 could catch up with Jonathon and Jim [from British Airways].           the assertion does not establish a genuine dispute of material fact
 Do you know if they are available?”                                    that would preclude summary judgment.


 From Do on May 9, 7:31 pm: “It looks like both Jim and
 Jonathon could make it Wednesday AM on London. I am cc
 both so you can coordinate time and location.”


 From Sharma on May 9, 8:30 pm: “Thanks Robert, I will
 coordinate from here.”


 From Do on May 10, 8:50 am: “Ok, but let’s have a chat on
 Tuesday so I can prep you re what is going on w BA and how
 your mtg could be helpful.”


Def. Ex. 107 (ALQ_010794).
214. On May 11, 2015, Joseph Carlin provided Robert Do with a           Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
memorandum prepared by Morrison Foerster detailing steps the            purpose of this motion on the ground that Defendant has not
Series A Shareholders were taking to effectuate a change in control     supported his assertion with record evidence.
of SFC.
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
                                                                        that would preclude summary judgment.




                                                                       77
                                  Case 17-00471       Doc 42       Filed 11/07/18     Page 78 of 104



215. On May 11, 2015 the Series A Investors converted 8,724,259      Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
shares of Series A preferred stock to common stock (the              purpose of this motion on the ground that Defendant has not
“Conversion Shares”) as permitted by the Amended and Restated        supported his assertion with record evidence.
Certificate of Incorporation of the Company, dated September 24,
2013 (the “Charter”).                                                Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
216. On May 11, 2015, Art Samberg owned 568,964 shares of            Assignees do not dispute this statement of fact for the purposes of
Common Stock in SFC. Def. Ex. 75.                                    this motion.
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
217. On May 11, 2015, Miloski owned 500,000 shares of Common         Assignees do not dispute this statement of fact for the purposes of
Stock in SFC. Def. Ex. 75.                                           this motion.
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
218. On May 11, 2015, Kelsey Intertrading Corporation owned          Assignees do not dispute this statement of fact for the purposes of
279,932 shares of Common Stock in SFC. Def. Ex. 75.                  this motion.
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
219. On May 11, 2015, ALQIMI GE&F Holdings, LLC held                 Assignees do not dispute this statement of fact for the purposes of
853,118 shares of common stock. Def. Ex. 75.                         this motion.
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.




                                                                    78
                                   Case 17-00471       Doc 42     Filed 11/07/18     Page 79 of 104



220. Following the Preferred Series A conversion on May 11, 2015, Assignees do not dispute this statement of fact for the purposes of
Richard Cohen held 394,104 shares of common stock and 132,212 this motion.
Series A Preferred Shares. Def. Ex. 75.
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                  the assertion does not establish a genuine dispute of material fact
                                                                  that would preclude summary judgment.
221. Following the Preferred Series A conversion on May 11, 2015, Assignees do not dispute this statement of fact for the purposes of
Greenfuel Technology LLC held 2,103,936 shares of common          this motion.
stock and 705818 Series A Preferred Shares. Def. Ex. 75.
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                  the assertion does not establish a genuine dispute of material fact
                                                                  that would preclude summary judgment.
222. Following the Preferred Series A conversion on May 11, 2015, Assignees do not dispute this statement of fact for the purposes of
Samberg Family Foundation, Inc. held 328,420 shares of common     this motion.
stock and 110,176 Series A Preferred Shares. Def. Ex. 75.
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                  the assertion does not establish a genuine dispute of material fact
                                                                  that would preclude summary judgment.
223. Following the Preferred Series A conversion on May 11, 2015, Assignees do not dispute this statement of fact for the purposes of
SGNA, LLC held 3,718,386 shares of common stock and               this motion.
1,247,425 Series A Preferred Shares. Def. Ex. 75.
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                  the assertion does not establish a genuine dispute of material fact
                                                                  that would preclude summary judgment.
224. Following the Preferred Series A conversion on May 11, 2015, Assignees do not dispute this statement of fact for the purposes of
Davis held 72,241 shares of common stock and 24,235 Series A      this motion.
Preferred Shares. Def. Ex. 75.
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                  the assertion does not establish a genuine dispute of material fact
                                                                  that would preclude summary judgment.




                                                                   79
                                   Case 17-00471       Doc 42     Filed 11/07/18     Page 80 of 104



225. Following the Preferred Series A conversion on May 11, 2015, Assignees do not dispute this statement of fact for the purposes of
Acadia Woods Partners, LLC held 1,056,937 shares of common        this motion.
stock and 354,576 Series A Preferred Shares. Def. Ex. 75.
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                  the assertion does not establish a genuine dispute of material fact
                                                                  that would preclude summary judgment.
226. Following the Preferred Series A conversion on May 11, 2015, Assignees do not dispute this statement of fact for the purposes of
GA Development, LLC held 787,499 shares of common stock and       this motion.
264,186 Series A Preferred Shares. Def. Ex. 75.
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                  the assertion does not establish a genuine dispute of material fact
                                                                  that would preclude summary judgment.
227. Following the Preferred Series A conversion on May 11, 2015, Assignees do not dispute this statement of fact for the purposes of
San Development Company, LLC held 65,684 shares of common         this motion.
stock and 22,035 Series A Preferred Shares. Def. Ex. 75.
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                  the assertion does not establish a genuine dispute of material fact
                                                                  that would preclude summary judgment.
228. Following the Preferred Series A conversion on May 11, 2015, Assignees do not dispute this statement of fact for the purposes of
ZLC Investments, LLC held 197,052 shares of common stock and      this motion.
66,106 Series A Preferred Shares. Def. Ex. 75.
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                  the assertion does not establish a genuine dispute of material fact
                                                                  that would preclude summary judgment.
229. The Conversion Shares, together with the shares of common      Assignees do not dispute this statement of fact for the purposes of
stock already owned by Art Samberg, Richard Wenzel and Brian        this motion.
Miloski caused them to hold the majority of both common shares
                                                                    Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
and Series A preferred shares in SFC. Def. Ex. 75;
                                                                    the assertion does not establish a genuine dispute of material fact
                                                                    that would preclude summary judgment.




                                                                   80
                                  Case 17-00471       Doc 42       Filed 11/07/18     Page 81 of 104



230. On May 11, 2015, the Series A Shareholders exercised their      Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
authority to remove and replace the Common Directors, remove         purpose of this motion on the ground that Defendant has not
and replace the Independent Directors and confirm the Series A       supported his assertion with record evidence.
Directors.
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
231. On May 11, 2015, the Series A Shareholders exercised their      Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
authority to amend the bylaws to (1) change the quorum               purpose of this motion on the ground that Defendant has not
requirements and (2) split the position of President and CEO         supported his assertion with record evidence.

                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.
232. On May 11, 2015, the re-constituted Board removed Dr. Do as     Assignees do not dispute this statement of fact for the purposes of
President and CEO and replaced him with Sharma as CEO and            this motion.
Miloski as president.
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
                                                                     that would preclude summary judgment.




                                                                    81
                                   Case 17-00471        Doc 42      Filed 11/07/18      Page 82 of 104



233. On May 11, 2015, Carlin presented a letter to Do (the “First      Assignees do not dispute this statement of fact for the purposes of
Sharma Letter” or “Termination Letter”) which stated on page 4:        this motion.
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                       the assertion does not establish a genuine dispute of material fact
 Effective when and as soon as permitted by such applicable
                                                                       that would preclude summary judgment.
 provisions of the License Agreement for such termination to
 become effective, without Licensee expecting any further notice
 or demand, Licensor hereby notified Licensee of termination of
 the License Agreement provided as follows:
 1. on account of Licensee ceasing to do business, causing
 termination in accordance with License Agreement § 8.03(iii)
 upon this notice;
 2. on account of the insolvency proceeding and/or receivership
 proceeding to be soon instituted by Licensor against Licensee in
 accordance with License Agreement § 8.03(i), effective upon the
 60th day thereafter each such event; and
 3. on account of any breach by Licensee in accordance with
 License Agement § 8.02, following notice thereof by Licensor
 and any applicable 30-day cure period.


See Def. Ex. 76 (Letter to Robert T. Do on May 11, 2015
(hereinafter “Termination Letter”) at 4) (emphasis added).
234. Plaintiffs believed that they had terminated the License          Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Agreement on May 11, 2015. See Def. Ex. 16 (Excerpt of Davis           purpose of this motion on the ground that Defendant has not
Depo at 170:14 – 171:11) (“We spoke to Morrison & Foerster to          supported his assertion with record evidence. Specifically,
have them evaluate the power license and decide whether the power      Defendant makes an undefined reference to “Plaintiffs,” which is
license could be terminated. And they gave us advice it could be       not supported by the cited evidence.
terminated, so we terminated it.”); Def. Ex. 18 (Excerpt of Miloski
Depo at 220:3-8) (“At that point in time, that’s what I believed.”).   Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                       the assertion does not establish a genuine dispute of material fact
                                                                       that would preclude summary judgment.


                                                                       82
                                   Case 17-00471       Doc 42     Filed 11/07/18       Page 83 of 104



235. Sharma delivered a second letter (the “Cease and Desist          Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Letter”) to Do on May 11, 2015, in order to intimidate Dr. Do and     purpose of this motion on the ground the evidence does not support
pressure him into giving up his claims and abandoning his rights to   the Defendant’s characterizations, which are not factual statements
the SGI Bio-Power Products. Def. Ex. 77 (Cease and Desist Letter).    but argument.

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
236. SGI shared office space with SFC, and all of SGI’s files and Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
computer servers was maintained in SFC’s office. Def. Ex. 3 (Rule purpose of this motion on the ground that Defendant has not
30(b)(6) Depo of SGI at 29: 3-9, 143:11-13).                      supported his assertion with record evidence.

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
237. Plaintiffs arranged for a private security firm to come to SFC’s Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
offices on May 11, 2015, and prevent Dr. Do from accessing the purpose of this motion on the ground that Defendant has not
office or SGI’s files. Def. Ex. 78 (RW_012379).                       supported his assertion with record evidence.

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.
238. On behalf of the Plaintiffs, Miloski and Wenzel worked           Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
together to gather all of SGI’s property (including designs,          purpose of this motion on the ground that Defendant has not
engineering reports, and know-how), load it onto a truck, and         supported his assertion with record evidence.
deliver it to ALQIMI’s offices in Rockville, Maryland. Def. Ex. 79
(RW_001654).                                                          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.




                                                                      83
                                     Case 17-00471         Doc 42     Filed 11/07/18      Page 84 of 104



239. Despite several demands to return SGI’s business property,           Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Plaintiffs did not do so. Def. Ex. 80. SGI could not pursue the sale      purpose of this motion on the ground that Defendant has not
of its bio-power products on its own or through its joint venture         supported his assertion with record evidence.
partners after May 11, 2015, without the engineering plans that it
had spent millions of dollars creating which contained the                Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
conceptual design of the bio-power products. Def. Ex. 3 (Rule             the assertion does not establish a genuine dispute of material fact
30(b)(6) Depo of SGI at 338:12-19).                                       that would preclude summary judgment.
240. The SGI files that were sent to ALQIMI’s office included all         Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
of the engineering plans and data necessary for SGI to pursue its         purpose of this motion on the ground that Defendant has not
bio-power projects. For example, the SGI files sent to ALQIMI             supported his assertion with record evidence.
contain all of the feasibility studies, engineering reports, heat &
mass balance analyses, power generation studies, designs, and             Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
financial models that were identified in SGI’s presentation to            the assertion does not establish a genuine dispute of material fact
Pertamina on February 5, 2015. Def. Ex. 81 (RDo_002830). Other            that would preclude summary judgment.
critical files included: Other files included: (i) Conceptual design of
small scale, pre-fab, modular, bio-power systems (“Kits”); (ii)
Technical data; (iii) Block Flow Diagrams; (iv) Heat mass balance
analyses; (v) Equipment Footprint and Site Area analysis; (vi)
Waste Analysis-Optimization (MSW to RDF Process/Thermal
Drying); (vii) Design of Control Systems; (viii) Value Engineering
Plans; (ix) FEED; (x) Financial Modeling; and (xi) Financial
Budget/Costing. Def. Ex. 82.
241. Directly after May 11, 2015, the Plaintiffs immediately Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
invested another approximately $255,000 in SFC.              purpose of this motion on the ground that Defendant has not
                                                             supported his assertion with record evidence.

                                                                          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                          the assertion does not establish a genuine dispute of material fact
                                                                          that would preclude summary judgment.




                                                                          84
                                     Case 17-00471        Doc 42       Filed 11/07/18    Page 85 of 104



242. Brian Miloski was appointed interim President of SFC May Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
11, 2015, and took direct action to notify SGI’s partners that SFC purpose of this motion on the ground that Defendant has not
had terminated the license agreement. Def. Ex. 18 (Excerpt of supported his assertion with record evidence.
Miloski Depo at 220:3-8).
                                                                   Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                   the assertion does not establish a genuine dispute of material fact
                                                                   that would preclude summary judgment.
243. At his deposition, Brian Miloski testified as to the following:     Assignees do not dispute this statement of fact for the purposes of
                                                                         this motion.
                                                                  Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 Q But you took direct action and notified third parties that the
                                                                  the assertion does not establish a genuine dispute of material fact
 license agreement had been terminated; is that correct?
                                                                  that would preclude summary judgment.
 MR. SOSNOWSKY: Objection.
 THE WITNESS: At that point in time, that’s what I believed.


Def. Ex. 18 (Excerpt of Miloski Depo at 220:3-8).
244. On May 12, 2015, Davis sent Sharma an email that included           Assignees do not dispute this statement of fact for the purposes of
the text: “Are you also reaching out to the Italians? Does that make     this motion.
sense?” Sharma replied in an email that included the text: “Frankly
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
I was not sure if we could make the trip with the limited time. The
                                                                         the assertion does not establish a genuine dispute of material fact
other issue was they were only focused on electrons not fuel so to
                                                                         that would preclude summary judgment.
some degree they would be wrapped up in the rescinding of the
license to SGI.” Def. Ex. 83 (Email Exchange at AD_002725).
245. On May 12, 2015, Davis wrote an email to Samberg: “Another          Assignees do not dispute this statement of fact for the purposes of
change in plans . . we are going to Paris so we can meet with the        this motion.
employee and with the guy who supposedly runs SGI for Robert.
                                                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
We want to explain why we dumped Robert and will try to cut a
                                                                         the assertion does not establish a genuine dispute of material fact
deal to get the electric rights.” Def. Ex. 84 (AD_017348).
                                                                         that would preclude summary judgment.




                                                                        85
                                     Case 17-00471         Doc 42        Filed 11/07/18    Page 86 of 104



246. On May 12, 2015, Davis informed Samberg that “our loan is             Assignees do not dispute this statement of fact for the purposes of
due in August but we can accelerate any time since [Robert Do] is          this motion.
insolvent and I had an event of default in there for insolvency.”
                                                                           Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Def. Ex. 85 (AD_017351). Samberg responded: “Given ask that
                                                                           the assertion does not establish a genuine dispute of material fact
makes sense to wait until August. Don’t want to provoke him by
                                                                           that would preclude summary judgment.
declaring he is insolvent. The minute he acts up though, we shoot
that bullet.” Id.
247. On May 14, 2015, Davis and Samberg engaged in the Assignees do not dispute this statement of fact for the purposes of
following email exchange:                              this motion.
 Davis: Met with the lead Solena gasification engineer last night          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 and with the person Robert indicated was heading up Solena                the assertion does not establish a genuine dispute of material fact
 Group and who has developed a number of projects in (the arm              that would preclude summary judgment.
 that has the patent to the electric license). Details to work out for
 both but they were both positive. I am optimistic but we will see
 .
 Samberg “Super. They have real projects or are looking for
 funding so need the Solena investors? Still no additional word
 from Robert?


 Davis: “Nothing from Robert. Yves allegedly has a number of
 projects ready to go but some of that is posturing. Getting Sylan
 to work on the gasifer is important. When I thought Robert
 could go no lower, Yves told us that an employee of Robert who
 died of cancer at 36 (back in SGI days) was owed $60k. He
 never paid the guys widow (and two small children) and won't
 even return her call or emails.”


 Samberg: “Yves must be happy to see him gone.”


Def. Ex. 86.

                                                                          86
                                   Case 17-00471        Doc 42     Filed 11/07/18      Page 87 of 104



248. On May 27, 2015, Miloski sent an email to Mr. Franco Oliveri      Assignees do not dispute this statement of fact for the purposes of
and Mr. Enrico Samer that included the text: “SGI, Inc. (formerly      this motion.
Solena Group Inc.) held a license for the use of our intellectual
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
property (excluding know-how) in the biopower sector. We have
                                                                       the assertion does not establish a genuine dispute of material fact
learned that SGI, Inc. is insolvent. Under the license agreement,
                                                                       that would preclude summary judgment.
insolvency is cause for termination of the license. As such, we sent
a notice to SGI, Inc asking them to refute our claim and they failed
to do so within the requisite period. Therefore, SGI, Inc. no longer
has a license for the use of our intellectual property.” Def. Ex. 87
(Email Exchange at ALQ_003281). This same message was also
prepared for shareholders and noteholders. Def. Ex. 15.




                                                                       87
                                    Case 17-00471         Doc 42        Filed 11/07/18    Page 88 of 104



249. On May 28, 2015, Brian Miloski had a phone conversation              Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
with Yves Bannel in which he informed Mr. Bannel that SFC had             purpose of this motion on the ground that Defendant has not
terminated SGI’s License Agreement. Miloski and asked Mr.                 supported his assertion with record evidence.
Bannel to take SGI’s business relationships, opportunities, and
goodwill and use them for the benefit of Plaintiffs. Def. Ex. 88          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
(Email at ALQ_010421). In the text of the email, Miloski wrote:           the assertion does not establish a genuine dispute of material fact
                                                                          that would preclude summary judgment.

 I spoke with Yves (he left me a voicemail as well); much of it is
 same as Paris. Most interesting bits were the Ty Chan/Robert Do
 note (see 7th bullet below), the fact that his mother is still alive
 and the salary ask (last bullet).
 • Said Rajeev would call him later today
 • Thinks BA is a dead project and we need to work on DGPS with
 him
 • Has very mature DGPS projects for us to work with him on
 • Says Robert is busy trying to make agreements with everyone in
 Europe for Biopower
 • Yves has very useful patent
 • I Need support Robert has not served me well in the past, I am
 looking for good partner who can fund the SGPV FEED, from
 there everything else will be paid for. Getting the gasifier FEED
 done is hard part1
 • Ty Chan (GE) reached out to Yves about a project and
 specifically asked him NOT to share it with Robert
 • I asked him to send us information about what he considers his
 best project. He said he would get this to us this weekend
 • Reconfirmed that loosing Angel was not really a loss, Sylvain
 and Eddie are keys
 • Says he wants to work with whoever has the money, goodwill
 and vision; would rather it be us than Robert
 • Said he (Yves) is NOT looking for any salary                          88


Id.
                                   Case 17-00471       Doc 42     Filed 11/07/18     Page 89 of 104



250. On May 31, 2015, Yves Bannel emailed Brian Miloski a letter    Assignees do not dispute this statement of fact for the purposes of
that included the following text: “As agreed during our recent      this motion.
phone conversation, we have several mature DGPS projects in
                                                                    Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Europe as well as at least 2 bigger projects to convert MSWinto
                                                                    the assertion does not establish a genuine dispute of material fact
about 50 MW of power in Sosnowiec and Wyzsogrӧd (both in
                                                                    that would preclude summary judgment.
Poland).” Def. Ex. 89 (Yves Bannel Letter at ALQ_005059).
Miloski forwarded the email to Sharma on the same day. Id.
251. Plaintiffs were able to convince each of SGI’s partners that   Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
SGI no longer had the rights to market the bio-power products and   purpose of this motion on the ground that Defendant has not
each refused to return Dr. Do’s phone calls and stopped doing       supported his assertion with admissible evidence, as the document
business with SGI. Def. Ex. 3 (Rule 30(b)(6) Depo of SGI at         relied upon is hearsay.
334:16 – 336:16; 371:9 – 375:3).
                                                                    Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                    the assertion does not establish a genuine dispute of material fact
                                                                    that would preclude summary judgment.
252. Even as Plaintiffs were executing their takeover of SFC,       Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
Sharma and his legal counsel Joseph Carlin were thinking ahead to   purpose of this motion on the ground that Defendant has not
the next step in the conspiracy: putting SFC into Chapter 7         supported his assertion with record evidence.
bankruptcy so that the creditors (including ALQIMI) could make a
credit bid for SFC assets and patents. Def. Ex. 90 (ALQ_002842)     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
(“Brian please don’t forget to ask or run by the issue of a         the assertion does not establish a genuine dispute of material fact
bankruptcy proceeding with British Airways thanks.”).               that would preclude summary judgment.
253. Following the takeover of SFC, Plaintiffs set in motion a plan Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
with the goal of:                                                   purpose of this motion on the ground that Defendant has not
                                                                    supported his assertion with record evidence.
(i) having SFC file Chapter 7 bankruptcy; (ii) having the
Shareholder Plaintiffs make a credit bid for SFC assets, including
                                                                    Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
the patents; and (iii) having the Shareholder Plaintiffs and ALQIMI
                                                                    the assertion does not establish a genuine dispute of material fact
contribute their assets for joint ownership in ALQIMI Energy. Def.
                                                                    that would preclude summary judgment.
Ex. 9. Less than four weeks after the takeover, the new SFC Board
of Directors began formally discussing their plan to move SFC into
bankruptcy. Def. Ex. 91 (BCM_004202).



                                                                    89
                                   Case 17-00471        Doc 42     Filed 11/07/18      Page 90 of 104



254. On May 28, 2015, Sharma emailed SGI’s engineer Eddie              Assignees do not dispute this statement of fact for the purposes of
Robinson about ALQIMI’s plans for the future. Sharma described a       this motion.
plan to use SGI’s bio-power products (“small scale power
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
projects”) in the areas that SGI had been pursuing through its joint
                                                                       the assertion does not establish a genuine dispute of material fact
ventures (“Hawaii, India, etc…), and stated that ALQIMI was
                                                                       that would preclude summary judgment.
“interested in confirming Solena gasifier design to support those
projects.” Def. Ex. 92 (ALQ_010423). In a June 1, 2015
memorandum sent by Sharma to the Board of SFC, Sharma
admitted then that he had several conversations with Eddie
Robinson (the lead engineer for the SGI Bio-Power Products) and
that it looked like Robinson was prepared to stay engaged if he was
paid $15,000. Def. Ex. 93 (ALQ_009221).
255. Sharma’s June 1, 2015, Memorandum also stated: “SGI               Assignees do not dispute this statement of fact for the purposes of
License: The 10-day window for SGI to respond has expired. Joe         this motion.
has been analyzing the pathways and expenses (talking to outside
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
lawyers) involved with furthering this piece. We received a
                                                                       the assertion does not establish a genuine dispute of material fact
response from Robert on the letter this weekend and are still
                                                                       that would preclude summary judgment.
reviewing it.” In discussing SGI’s partners in Italy in the June 1
Memorandum, Sharma admits “we made it clear to the Italians that
we terminated the license to SGI. Separately SFC, ALQIMI and
Samberg have all issued demand notices to Robert’s lawyers. Def.
Ex. 93 (ALQ_009221).




                                                                       90
                                  Case 17-00471        Doc 42       Filed 11/07/18   Page 91 of 104



256. On June 5, 2015, Miloski wrote an email to Sylvain Motycka Assignees do not dispute this statement of fact for the purposes of
(cc to Sharma) with the text:                                   this motion.
 I hope all is well and you are getting ready to enjoy the weekend. Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
 I trust you saw the payroll direct deposit this morning which is the assertion does not establish a genuine dispute of material fact
 adjusted for your 401K contribution. Let me know if there are any that would preclude summary judgment.
 problems.
 Can you confirm your availability to meet again in Paris on the
 16th or 17th of June? We are meeting with BA on June 15 and
 will visit you and Yves in Paris on Tuesday or Wednesday.


 Also wanted to make sure we are on the same page with regards
 to current status. As current employees of Salena Fuels
 Corporation, we are all bound by confidentiality to make sure we
 treat all Solena information securely, this includes information
 about plans, funding, etc. We appreciate you continuing to honor
 this part of your obligations.


 Please note our below responses to your previous questions and
 let me know if anything requires further clarification.


 Which DGPS project has SFC's senior management chosen
 to start working on?
 We don't think a decision needs to be made regarding "either or"
 on the DGPS. Reality is that we need a GI FEED to be
 completed and all the DGPS projects can utilize it. Furthermore,
 we haven't yet received enough information about Yv es'
 projects yet. We can start the GI FEED without knowing which
 project is the front runner.
 Has SFC secured the necessary funds to cover all the GI
 FEED expenses - as shown in the budget that I provided to
 you via Yves?
 The current investors have committed ~$1.5MM to the pivot. 91
 This includes working capital and salaries so by itself will not
 cover the GI FEED costs. But we believe current investors will
 participate more and that new investors can be bought in once we
                                   Case 17-00471        Doc 42       Filed 11/07/18    Page 92 of 104



257. On June 19, 2015, Davis wrote an email to Samberg with the Assignees do not dispute this statement of fact for the purposes of
text: “New team making progress. Also was able to convince this motion.
Italians to work with us rather than team up with Robert.” Def. Ex.
                                                                    Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
105 (AD_021679).
                                                                    the assertion does not establish a genuine dispute of material fact
                                                                    that would preclude summary judgment.
258. SGI had partnered with General Electric since 2001 and had        Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
invested approximately $5 million in the development of SGI’s          purpose of this motion on the ground that Defendant has not
bio-power products IPGC and IPGCC projects including                   supported his assertion with record evidence or has relied upon
IndyGreen and Pertamina. Def. Ex. 3 (Rule 30(b)(6) Depo of SGI         inadmissible hearsay.
at 373:14 – 374:3). After Plaintiffs’ actions on and after May 11,
2015, General Electric stopped doing any work with SGI, Robert         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
Do’s contact at General Electric has stopped returning Robert          the assertion does not establish a genuine
Do’s calls, and GE representative Ty Chan told Yves Bannel that
he wanted nothing to do with Robert Do or SGI. Id.
(Rule 30(b)(6) Depo of SGI at 372:3– 374:3).
259. Davis started making concrete plans regarding the bankruptcy      Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
and the ownership interest of the SFC investors and “ALQIMI            purpose of this motion on the ground that Defendant has not
Energy” in early July. On July 2, 2015, Davis wrote an email to        supported his assertion with record evidence.
Samberg with the text: “The real number is going to be in the debt
since that will convert into the new preferred equity after the        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
chapter 11 bankruptcy we are planning.” Def. Ex. 95.                   the assertion does not establish a genuine




                                                                      92
                                   Case 17-00471       Doc 42      Filed 11/07/18    Page 93 of 104



260. On July 2, 2015, Sharma wrote to Davis, copying Carlin and Assignees do not dispute this statement of fact for the purposes of
Miloski, the following:                                         this motion.
                                                                     Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                     the assertion does not establish a genuine dispute of material fact
 I hope this email finds you well this holiday weekend.
                                                                     that would preclude summary judgment.
 Brian sent an email to the Board yesterday but I wanted to
 speak to you directly about where I see the state of the
 business.


 As you know, 2 weeks ago Brian and I concluded what
 we considered a very productive trip with BA, the Italian
 investors and Sylvan Motycka. I believe we made good
 progress in our efforts to stabilize SFC and promoted
 confidence with our investor partners as well as key
 employees. In addition, last week Joe and I were in
 Hawaii upon the request of our local partners and we
 believe we made great strides to move our Hawaii
 opportunities forward.


 So as of the end of last week it has been 6 weeks since we
 initiated the restructuring of SFC and fired Robert Do. During
 this time Brian and I have been on the road for about three of
 those weeks. In the interim we have focused our efforts on
 internal SFC operations, slashed payroll and halted all
 unnecessary expenditures of funds. The new SFC
 management, Brian and our team, have spent a considerable
 amount of time, more than we anticipated, in dealing with a
 host of employee retention and termination issues, identified a
 candidate for CEO, engaged in corporate clean up activities,
 focused on relationship management and prepared for a third
 party diligence of our IP. Additionally Joe Carlin and his team
 have stepped up and provided in-house legal review and
 support all with a focus to manage SFC’s legal costs and
 minimize the use of outside counsel. Because of their
 extensive background with Solena, Joe and his team have            93
 historical understanding of issues and awareness of specific
 nuances related to SFC’s challenges. This knowledge has
 allowed the legal team to respond more quickly, efficiently
 and cost effectively to these issues than would be possible by
                                    Case 17-00471        Doc 42     Filed 11/07/18      Page 94 of 104



261. Davis forwarded Sharma’s email to Art Samberg and wrote:           Assignees do not dispute this statement of fact for the purposes of
                                                                        this motion.
 Further evidence of the frustration with Avi and Dick. They
 made up $400k of the                                                   Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
 $1.6rnrn runway and just woke up and said we are out.
                                                                        that would preclude summary judgment.
 Any chance you would be willing to backfill the $400k? Alqimi is
 busting their ass to straighten the ship and are the best hope we
 have of succeeding with Solena. They will clearly want equity at
 the back end or coming out of chapter 1.l bankruptcy {which they
 deserve) as they are dedicating resources (both time and facilities)
 without compensation. However, the difference in the runway is
 November vs. February...a critical 3 months. This is still high risk
 obviously and we are more likely than not to lose it all but it
 seems like it we are going for it, we should at least put Alqimi in
 the original position they thought they would be when we started
 this.
 If we do this, I will ask Avi and Dick to remove thernselves frorn
 the board as a condition. This brings the board down to Rajeev,
 Fred Schmuck and me. I would retain the right to fill those seats.
 Please let me know. We won't need the additional funds until
 later this year.
Def. Ex. 96.
262. On July 12, 2015, Sharma and Miloski explained that their          Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
ultimate goal was not to complete the British Airways project, but      purpose of this motion on the ground that Defendant has not
rather to pursue what had been SGI’s bio-power business using           supported his assertion with record evidence.
SGI’s bio-power products. Def. Ex. 97 (BCM_004310) (“Ultimate
goal is not to get BA signed. Ultimate goal is to get the overall       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
opportunity – IBGTL, DGPS and PICO – properly capitalized.”).           the assertion does not establish a genuine




                                                                        94
                                   Case 17-00471        Doc 42     Filed 11/07/18     Page 95 of 104



263. On July 27, 2015, Davis sent the following email to Art Assignees do not dispute this statement of fact for the purposes of
Samberg and Jeff Samberg:                                    this motion.
                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
 Just concluded my meetings with Rajeev, Joe and Brian regarding
                                                                      that would preclude summary judgment.
 the future of Solena. It seems clear to the 4 of us that British Air
 is just stringing us along while looking at alternatives to Solena
 and while we pay off Barclay's (if we don't, BA is on the hook).
 Bottom line, if we feel we have to pull the plug on the BA deal - a
 very painful conclusion but we can't keep throwing money at this
 project if ultimately we won't get it done. You may have noted in
 the recent United/Fulcrum jet fuel deal, United agreed to cover
 the development work, something BA has never offered to us
 although we asked for it . Seems like we have 3 options - (1) push
 for a quick answer on (a) giving is an extension to the exclusivity
 agreement which expired on June 1 and (b) funding development,
 (2) keep the status quo (play along as if they are interested and we
 don't know about them speaking to Fulcrum and (3) tell them we
 are withdrawing subject to agreeing to extend exclusivity and
 provide development$$ (similar to (1)). We think (3) is the right
 alternative and, subject to board approval and your ok, we will do
 that.


 As for next steps and including pursuing the gasifier for electric
 generation, we spent a lot of timing discussing how we could
 achieve that and how it would look structurally and economically.
 My biggest concern is supporting the effort to develop the gasifier
 for electric only to be cut in for a very small piece of the
 economics. Doesn't work. Alqimi is putting together a deck with a
 proposal of how it could work and will get that to me by the end
 of the week so we can go over it then.


Def. Ex. 98.

                                                                       95
                                  Case 17-00471        Doc 42       Filed 11/07/18    Page 96 of 104



264. Art Samberg responded: “Only if they pay the price. Insane Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
that they've been screaming “get Robert out” and then renege. They purpose of this motion on the ground that Defendant has not
should be crammed. How much do they own?” Def. Ex. 98.             supported his assertion with record evidence.

                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine
265. On August 4, 2015, Sharma sent an email to Davis, copying Assignees do not dispute this statement of fact for the purposes of
Carlin and Miloski, stating the following:                     this motion.
                                                                      Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
 For your review a presentation and a spreadsheet (it is imbedded
                                                                      that would preclude summary judgment.
 in the presentation but we sent the spreadsheet as well). The
 presentation has more detail than you probably need, but we
 wanted it to be a standalone document that could be understood
 by people not familiar with Alqimi or our history with Solena.


 Lets plan on speaking at 1pm so we can discuss, if that is still
 convenient to you.


Def. Ex. 99.




                                                                     96
                                     Case 17-00471        Doc 42       Filed 11/07/18     Page 97 of 104



266. Davis immediately forwarded the presentation to Art Samberg Assignees do not dispute this statement of fact for the purposes of
and wrote:                                                       this motion.
                                                                          Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                          the assertion does not establish a genuine dispute of material fact
 I am speaking to Alqimi at 3pm about the presentation they sent
                                                                          that would preclude summary judgment.
 me earlier today. Bottom line it calls for us to drop the Solena IP
 (after the secured creditors foreclose on the assets) into a Newco
 for 10% of the Newco and for us to contribute $2mm at $1Smm
 pre money. Means we would have around 15-17% of this new
 company. obviously, the percentages are their first offer and
 would go higher if pushed but the most important element is
 their requiring $2mm from us. I have been clear that they should
 rely on us for more than originally discussed so the $2mm is a
 new ask.


 I want to think about it more and won't commit either way on the
 call but I am inclined to tell them that we won't stand in their way
 to foreclose on the IP and drop it into the Newco for some of the
 equity but we will not participate in new funding. While I think
 they have a shot of getting it done, it is still high risk and I don't
 think we have the funds for so risky a venture at this stage. They
 will still need to raise another $2mm and I am not sure how
 realistic they are about getting it. I am thinking it is time to walk
 away and take the write-off.


Def. Ex. 99.




                                                                          97
                                      Case 17-00471        Doc 42      Filed 11/07/18      Page 98 of 104



267. Samberg responded: “We had a family foundation meeting                Assignees do not dispute this statement of fact for the purposes of
where I explained that due to uncertain funding ability we will            this motion.
wind SFF down sooner than expected. We gave Steve Novak
                                                                           Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
another brutal message this morning. I do not have$2mm to put
                                                                           the assertion does not establish a genuine dispute of material fact
into this. I would walk away.” Def. Ex. 99.
                                                                           that would preclude summary judgment.


268. Davis responded “Probably makes sense for me to resign from Assignees do not dispute this statement of fact for the purposes of
the Board” and Samberg replied “they would know you are serious this motion.
and not just a deep pocket.” Def. Ex. 99.
                                                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                 the assertion does not establish a genuine dispute of material fact
                                                                 that would preclude summary judgment.
269. On August 17, 2015, Davis sent an email to Samberg Assignees do not dispute this statement of fact for the purposes of
analyzing the ALQIMI Presentation, discussing the steps he has this motion.
taken to verify the numbers in the ALQIMI Presentation and
                                                               Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
sharing his findings with Samberg. Def. Ex. 100 (AD_017596).
                                                               the assertion does not establish a genuine dispute of material fact
                                                               that would preclude summary judgment.
270. On August 19, 2015, Miloski forwarded a Newco Ownership               Assignees do not dispute this statement of fact for the purposes of
Worksheet and the ALQIMI Energy Forecast dated August 19,                  this motion.
2015 to Davis and wrote: Good afternoon Aryeh. Please note the
                                                                           Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
attached files for this afternoon's call. Talk to you later. Brian. Def.
                                                                           the assertion does not establish a genuine dispute of material fact
Ex. 101.
                                                                           that would preclude summary judgment.




                                                                           98
                                   Case 17-00471        Doc 42        Filed 11/07/18    Page 99 of 104



271. Davis forwarded Miloski’s email to Art Samberg and Jeff Assignees do not dispute this statement of fact for the purposes of
Samberg and wrote:                                           this motion.
                                                                        Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                        the assertion does not establish a genuine dispute of material fact
 I went through the attached models that Alqimi and Brian put
                                                                        that would preclude summary judgment.
 together for the electric power business using Selena technology.
 Even if you cut their estimates in half, the projected IRR is
 impressive. The trick, however, is to get the funding to get to a
 place where they are able to execute on the plan. In order to get
 to the next milestone, they will need at least $3-4mm and they
 expect $2mm of that from us. In fact, they anticipate closing on
 our $2mm first then getting the rest of it later. Apart from our
 liquidity issues, we have heard this song before in many of our
 portfolio companies fund us now and we will get the rest later
 only to find out that no one else is coming in. According to their
 model, we would have 18.5% of NEWCO after the new
 investment of $2mm. This assumes Solena IP is 15% of
 NEWCO (of which we would get around 7%) and the new
 investment is based on $11mm pre-money.


 I suggest we help them fund the Chapter 7 and anticipate this
 will require around another $300k -$350k from this point (we
 still have around $600k left on the cash sheet). Given our
 liquidity situation, I would suggest we tell them we wll not put
 $2mm into the new venture. I would also suggest that we sell
 them our equity for $1 so we can take the tax write off but hold
 on to our secured debt so we get the piece of NEWCO. I also
 think that I need to resign from the board and give them the rights
 to be collateral agent. They have asked me to attend a meeting on
 September 8th with a potential Italian investor so perhaps I will
 delay resigning until after that time.


 I do not think they are meeting with Luminoso as a favor or
 inducement to usI think they are meeting with them because they
 truly think it will help them get government contracts so I do not 99
 think our decision here will impact that but I cannot be sure. As a
 hedge, funding the bankruptcy may be a good way to assuage
 some of the angst of us pulling out.
                                  Case 17-00471        Doc 42     Filed 11/07/18      Page 100 of 104



272. In September 2015, Sharma and ALQIMI made a securities            Assignees do not dispute this statement of fact for the purposes of
offering to Aryeh Davis. In the presentation, Sharma proposed that     this motion.
a new holding company (“NewCo”) should be created to pursue
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
what had been SGI’s bio-power business using SGI’s bio-power
                                                                       the assertion does not establish a genuine dispute of material fact
products. Def. Ex. 102; Def. Ex. 9.
                                                                       that would preclude summary judgment.
273. In the September 2015 securities offering, Sharma represented Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
that ALQIMI had the rights to all of SGI’s joint ventures and the purpose of this motion on the ground that Defendant has not
Kits. Def. Ex. 9.                                                  supported his assertion with record evidence.

                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                       the assertion does not establish a genuine dispute of material fact
                                                                       that would preclude summary judgment.
274. In the ALQMI Presentation, Sharma describes a business plan       Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
that is identical to SGI’s business plan as memorialized in the        purpose of this motion on the ground that Defendant has not
November 20, 2014, Manufacturing Agreement and describes               supported his assertion with record evidence.
technology that is identical to SGI’s bio-power products: “small
scale, pre-fab, modular, bio-power systems to market: First project    Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
on Hawaii; then “kit” model in India where market opportunity is       the assertion does not establish a genuine dispute of material fact
overwhelming and ALQIMI has laid considerable foundation.”             that would preclude summary judgment.
Def. Ex. 9. Sharma stated in his securities offering that the NewCo
value was $11 million. Id.
275. The ALQIMI Presentation then included a business plan, Assignees do not dispute this statement of fact for the purposes of
budget and forecasted $580,000,000 of Kit sales in India by this motion.
“ALQIMI Energy” over an eight-year period. Def. Ex. 9.
                                                            Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                            the assertion does not establish a genuine dispute of material fact
                                                            that would preclude summary judgment.
276. ALQIMI identified potential financing sources for working Assignees do not dispute this statement of fact for the purposes of
capital and project financing including the Sahara Group, TATA this motion.
capital, Orynx Investments and the Indian Central Government and
                                                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
other family offices. Def. Ex. 9.
                                                                 the assertion does not establish a genuine dispute of material fact
                                                                 that would preclude summary judgment.


                                                                      100
                                   Case 17-00471           Doc 42   Filed 11/07/18    Page 101 of 104



277. The forecast for the sale of the Kits in the Indian market was    Assignees do not dispute this statement of fact for the purposes of
prepared based on Sharma’s and ALQIMI’s extensive experience           this motion.
with the Indian market. In fact, they make the following
                                                                       Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
representations in the ALQIMI Presentation: • ALQIMI has been
                                                                       the assertion does not establish a genuine dispute of material fact
operating in India since 2007.
                                                                       that would preclude summary judgment.
 • Dedicated resources and office in Delhi.
 • Established reputation in the market.
 • Extensive ecosystem of business relationships.
 • Domestic Indian market poised for substantial growth in the
 Renewable sector.

 • PM announced a $200B initiative for Renewable sector.

 • Indian appetite for energy is substantial and growing.
 • Waste to energy is much needed and underserved.
 • We establish a modest objective of 5 units per State.
 • Because of insufficient fossil fuel supple, India suffers from
 rolling backouts; hence the Country’s focus on renewables.
 • Comprehensive costing conducted for India developed and
 sourced solution delivery.
 • Use of Indian Resources: TATA Group, TERI, BHEL.
 • Global EPC presence in India is also source of resources:
 FLOUR, FW, Bechtel.


Def. Ex. 9 (ALQ_015438, ALQ_015458).




                                                                      101
                                  Case 17-00471       Doc 42     Filed 11/07/18      Page 102 of 104



278. The ALQIMI Presentation contained the following text under Assignees do not dispute this statement of fact for the purposes of
the heading “Forward Proposal”: • SFC to file Chapter 7; SFC Sr. this motion.
Creditors to make credit bid for SFC assets
                                                                 Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
  • Establish NewCo                                              the assertion does not establish a genuine dispute of material fact
                                                                 that would preclude summary judgment.
  • SFC Sr. Creditors and Alqimi contribute assets for 15%/85%
  ownership split
 • Change name to ALQIMI Energy
 • Samberg invests into ALQIMI Energy, $2M @ pre money of
 $11M
 • Board of Directors
     o Aryeh Davis
     o Rajeev Sharma
     o Fred Schmuck
Def. Ex. 9 (Presentation at AD_017584).
279. Several months after Miloski boxed SGI’s files and sent them     Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
to ALQIMI, Sharma appointed Miloski President of ALQIMI               purpose of this motion on the ground that Defendant has not
Energy, a new company that was using SGI’s misappropriated            supported his assertion with record evidence.
assets to pursue the bio-power business. Def. Ex. 18 (Miloski Depo
at 63:6 – 67:14); Def. Ex. 9.                                         Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
                                                                      the assertion does not establish a genuine dispute of material fact
                                                                      that would preclude summary judgment.




                                                                     102
                                     Case 17-00471         Doc 42      Filed 11/07/18       Page 103 of 104



280. Robert Do testified in his deposition: “But the cause is clearly        Pursuant to Fed. R. Civ. P. 56(c)(2), Assignees object for the
the illegal termination of the license, and then, secondly, the action       purpose of this motion on the ground the evidence does not support
taken by contacting all of my confidential partner, vendors,                 the Defendant’s characterizations, which are not factual statements
shareholders, distributors, partners such as GE and the providing            but argument.
them with false information as in the fact that the license was
terminated, that SGI has no right to the technology in bio-power             Assignees further state, pursuant to Fed. R. Civ. P. 56(c)(1), that
irrelevant and falsifying all those false claims to all the people I just    the assertion does not establish a genuine dispute of material fact
mentioned. That’s number two. Converting, i.e., taking all of SGI            that would preclude summary judgment.
hard documents, the files and server and soft copying all the
information, a combination of all those essentially destroyed SGI
business.” Def. Ex. 3 (Rule 30(b)(6) Depo of SGI at 395:15 –
396:6).


DATED: November 7, 2018                                                                             Respectfully submitted,

                                                                                                    /s/ Jonathan L. Gold
                                                                                                    Jonathan L. Gold
                                                                                                    Michael Best & Friedrich LLP
                                                                                                    601 Pennsylvania Avenue NW, Suite 700 S.
                                                                                                    Washington DC, 20004
                                                                                                    202.747.9594
                                                                                                    jlgold@michaelbest.com

                                                                                                    and

                                                                                                    Mark H.M. Sosnowsky
                                                                                                    Mark H.M. Sosnowsky (admitted PHV)
                                                                                                    Drink Biddle & Reath LLP
                                                                                                    1500 K Street, N.W.
                                                                                                    Washington, DC 20005
                                                                                                    202.354.1327
                                                                                                    mark.sosnowsky@dbr.com
                                                                                                    Counsel to the Assignees

                                                                            103
                                 Case 17-00471       Doc 42     Filed 11/07/18    Page 104 of 104



                                                   CERTIFICATE OF SERVICE
       I hereby certify that on November 7, 2018, I electronically filed the foregoing Response to Defendant’s Statement of Material

Facts with the Clerk of the Court using the CM/ECF system, which will send notification of such filing to the following:

                                                          Paul Sweeney
                                                       Andrew Gerlowski
                                            Yumkas, Vidmar, Sweeney & Mulrenin, LLC
                                                10211 Wincopin Circle, Suite 500
                                                   Columbia, Maryland 21044
                                                 Email: psweeney@yvslaw.com
                                                 Email: agerlowski@yvslaw.com

                                                           William Day
                                                   William Day Law Group, LLC
                                                         98 Church Street
                                                       Rockville, MD 20850
                                                          301-605-1722
                                                        williamdaylaw.com
                                                    Day@williamdaylaw.com



                                                                          /s/ Jonathan L. Gold_________
                                                                           Jonathan L. Gold,
                                                                           Counsel to the Assignees




                                                                 104
